Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 1 of 68




                 Exhibit 5
      Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 2 of 68




IRAQ PRIVATE SECTOR GROWTH
AND EMPLOYMENT GENERATION



April 17, 2007


Pharmaceutical and Medical
Products in Iraq




This publication was produced for review by the United States Agency for International
Development. It was prepared by the joint venture partnership of The Louis Berger Group / The
Services Group under Contract # 267-C-00-04-00435-00
Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 3 of 68




 April 17, 2006



 Pharmaceutical and
 Medical Products in Iraq




   DISCLAIMER
   The author’s views expressed in this publication do not necessarily reflect the views of the
   United States Agency for International Development or the United States Government.

           The IRAQ IZDIHAR project is funded by the United States Agency for International
              Development (USAID) and implemented by the joint venture partnership of:




  THE   Louis Berger Group, INC.                                 THE SERVICES GROUP
  Engineers Planners Scientists Economists                       International Economic Consulting
    Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 4 of 68


Pharmaceutical and Medical Products in Iraq                     IZDIHAR— USAID Contract #267-C-00-04-00435-00




TABLE OF CONTENTS
1.0     EXECUTIVE SUMMARY..............................................................1
        1.1    Introduction ........................................................................................... 1
        1.2    Background .......................................................................................... 1
        1.3    Pharmaceutical Sector.......................................................................... 2
        1.4    Medical Products Sector....................................................................... 3
        1.5    Ministry of Health, Public and Private Procurement.............................. 3
        1.6    Private Sector Investment..................................................................... 3
        1.7    SWOT................................................................................................... 4
        1.8    Recommendations................................................................................ 6
        1.9    Kimadia Improvement and Enhancement Programme ......................... 7
2.0     INTRODUCTION ..........................................................................8
3.0     BACKGROUND TO THE IRAQI PHARMACEUTICAL AND
        MEDICAL PRODUCTS SECTOR ................................................9
        3.1 Introduction ........................................................................................... 9
        3.2 Background on Iraq .............................................................................. 9
        3.3 Healthcare Sector ............................................................................... 10
               3.3.1 Socioeconomic Indicators.................................................................. 10
               3.3.2 Mortality and Morbidity ...................................................................... 10
               3.3.2.1 Morbidity and Mortality Statistics .................................................... 11
               3.3.2.1.1 Basic Health Indicators ................................................................ 11
               3.3.2.1.2 Infant and Maternal Mortality and Morbidity................................. 12
               3.3.2.1.3 Disease Incidence ....................................................................... 13
4.0     PHARMACEUTICAL SECTOR ..................................................16
        4.1 Introduction and Definition .................................................................. 16
        4.2 Pharmaceutical Market - Characteristics ............................................ 16
        4.3 Sources of Supply............................................................................... 17
               4.3.1 Introduction........................................................................................ 17
               4.3.2 Domestic Manufacture....................................................................... 17
               4.3.2.1 Public Sector .................................................................................. 17
               4.3.2.1.1 Abu Ghurayb Veterinary Production ............................................ 18
               4.3.2.1.2 Amiriyah Serum and Vaccine Institute......................................... 18
               4.3.2.1.3 Arab Company for Antibiotics Industry ........................................ 19
               4.3.2.1.4 Baghdad Factory for IV Solutions & Medical Gases Production.. 19
               4.3.2.1.5 Baghdad South Saline Production............................................... 19
               4.3.2.1.6 Dawrah Foot and Mouth Disease Vaccine Production Facility .... 19
               4.3.2.1.7 State Company for Drug Industries – Nineveh (Mosul) ............... 20
               4.3.2.1.8 State Companies for Drug Industries – Samarra......................... 21
               4.3.2.2 Private Sector ................................................................................. 23
               4.3.3 Imports............................................................................................... 24
               4.3.3.1 Sources of Origin ............................................................................ 24
               4.3.3.2 Longitudinal study........................................................................... 26
               4.3.4 Estimates of Current Market Size...................................................... 27



TABLE OF CONTENTS
    Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 5 of 68


Pharmaceutical and Medical Products in Iraq                       IZDIHAR— USAID Contract #267-C-00-04-00435-00


        4.4 Estimate of Potential Market Size ....................................................... 28
               4.4.1     Introduction........................................................................................ 28
               4.4.2     Drug Spending Per Capita................................................................. 28
               4.4.3     Additional Sources of Supply............................................................. 32
        4.5 Regional Market Comparisons............................................................ 32
               4.5.1     Egypt ................................................................................................. 32
               4.5.2     Syria .................................................................................................. 33
               4.5.3     Iran .................................................................................................... 33
               4.5.4     Jordan................................................................................................ 34
               4.5.5     Saudi Arabia ...................................................................................... 34
        4.6 Market Segmentation by Therapeutic Area ........................................ 34
5.0     MEDICAL PRODUCTS SECTOR ..............................................37
        5.1 Introduction and Definition .................................................................. 37
        5.2 Medical Device Imports into Iraq......................................................... 38
               5.2.1     Comparative Market Size .................................................................. 40
               5.2.2     Medical Products by Sub-Sector ....................................................... 41
               5.2.3     Conclusion ......................................................................................... 42
6.0     MEANS OF PHARMACEUTICALS AND MEDICAL PRODUCTS
        DELIVERY..................................................................................43
        6.1 Introduction ......................................................................................... 43
        6.2 The Public Sector ............................................................................... 43
               6.2.1 The Ministry of Health (MoH)............................................................. 43
               6.2.2 Directorates and Facilities of Health Ministry .................................... 43
               6.2.2.1 Minister’s Office .............................................................................. 43
               6.2.2.2 Minister’s Deputy of Administrative Affairs ..................................... 44
               6.2.2.3 Ministry’s Deputy of Technical Affairs............................................. 44
               6.2.2.4 Office of the National Consultant for Mental Health........................ 44
               6.2.2.5 Legal Consultant’s Office................................................................ 44
               6.2.2.6 Ministry’s Office .............................................................................. 44
               6.2.2.7 General Inspector’s Office .............................................................. 45
               6.2.2.8 Legal, Financial and Administrative Directorate ............................. 45
               6.2.2.9 Directorate of Medical Operations and Specialized Services ......... 46
               6.2.2.10 Directorate of Planning and Resource Development ..................... 47
               6.2.2.11 Directorate of Technical Affairs ...................................................... 47
               6.2.2.12 Directorate of Projects & Engineering Services.............................. 48
               6.2.2.13 Directorate of Public Health and Primary Health Care ................... 48
               6.2.2.14 General Company for Marketing Medicines & Medical Appliances 49
               6.2.2.15 Directorate of Popular Medical Clinics............................................ 49
               6.2.2.16 Directorate of Medical City ............................................................. 49
               6.2.2.17 Health Directorates of Baghdad and the Governorates.................. 49
        6.3 Procurement in the Public Sector ....................................................... 49
               6.3.1. Introduction........................................................................................ 49
               6.3.2 The Procurement Process................................................................. 50
               6.3.2.1 Becoming a Recognised Supplier/Submitting a Tender ................. 52
               6.3.2.1.1 Manufacturer................................................................................ 52
               6.3.2.1.2 Supplier ....................................................................................... 52
               6.3.2.2 Domestic Preference ...................................................................... 52
               6.3.3 Pharmaceutical Distribution............................................................... 52



TABLE OF CONTENTS
    Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 6 of 68


Pharmaceutical and Medical Products in Iraq                       IZDIHAR— USAID Contract #267-C-00-04-00435-00


        6.4 Procurement in the Private Sector ...................................................... 53
        6.5 Prescription, Dispensing and Distribution of Medicines ...................... 53
               6.5.1 The Pharmacy Licence...................................................................... 53
               6.5.1.1 Current Conditions.......................................................................... 54
        6.6 Pharmaceutical Promotion.................................................................. 54
        6.7 Medical Products, Appliances and the Like, Procurement and
            Dispensing .......................................................................................... 55
        6.8 Kimadia Improvement and Enhancement Programme ....................... 55
7.0     RISKS AND ISSUES ..................................................................56
        7.1    TRIPS ................................................................................................. 56
        7.2    Tenders and Contracts ....................................................................... 57
        7.3    Pricing, Price Control, and Price Differential ....................................... 57
        7.4    Other Issues ....................................................................................... 57
               7.4.1      GMP .................................................................................................. 57
               7.4.2      Illicit Supply........................................................................................ 57
               7.4.3      Distribution and Logistics................................................................... 57
        7.5 SWOT................................................................................................. 58
               Strengths ....................................................................................................... 58
               Weaknesses.................................................................................................. 58
               Opportunities ................................................................................................. 58
               Threats .......................................................................................................... 58
8.0 CONCLUSIONS AND RECOMMENDATIONS ............................59
        8.1 Conclusions ........................................................................................ 59
        8.2 Recommendations.............................................................................. 59
        8.3 Private Sector Investment................................................................... 60


        Appendix A          Chapter 30 Harmonised System Code
        Appendix B          Nineveh Company
        Appendix C          Al Mansour Company
        Appendix D          Comtrade export data to Iraq
        Appendix E          Kimadia brief




TABLE OF CONTENTS
    Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 7 of 68


Pharmaceutical and Medical Products in Iraq         IZDIHAR— USAID Contract #267-C-00-04-00435-00


List of Tables

Table 3.3.1              Socioeconomic Indicators 1988/9 and 2000-2003
Table 3.3.2.1.1          Health Indicators 1988/9
Table 3.3.2.1.1          Health Indicators 1988/9 (continued)
Table 3.3.2.1.2 (a)      Monthly average cases of malnutrition in children under 5 admitted to
                         hospital
Table 3.3.2.1.2 (b)      Reported mortality in children less than 5 years old from selected causes
                         (less 3 northern governorates)
Table 3.3.2.1.2 (c)      Percentage of low birth weight to total birth weight
Table 3.3.2.1.3 (a)      Malaria incidence
Table 3.3.2.1.3 (b)      Incidence of water born diseases
Table 3.3.2.1.3 (c)      Leishmaniasis incidence in Iraq
Table 3.3.2.1.3 (d)      Incidence of infectious diseases
Table 4.1                Abbreviated selected HS headings of Section 6 Chapter 30
                         ‘Pharmaceutical Products’
Table 4.3.2.1.7          Nineveh Pharmaceutical factory production
Table 4.3.2.1.8 (a)      production – tablets
Table 4.3.2.1.8 (b)      production – capsules/ampoules
Table 4.3.2.1.8 (c)      production – ointments
Table 4.3.2.1.8 (d)      production – syrups/drops
Table 4.3.3.1            Summary table of pharmaceutical reported exports to Iraq
Graph 4.3.3.1            Pie chart representing sources of pharmaceutical reported exports to Iraq
                         in 2005, by value
Table 4.3.3.2            Gross USD spent on pharmaceutical imports 1980 – 2005 with per capita
                         nominal expenditure
Graph 4.3.3.2 (a)        Iraq pharmaceutical imports 1980-2005 USD nominal
Graph 4.3.3.2 (b)        Adjusted pharmaceutical spend USD/capita 1980-2005
Table 4.4.2              Drug spending per capita shows the spending per capita for OECD
                         countries 1996
Graph 4.4.2 (a)          OECD Expenditure on pharmaceutical products (drugs) per capita
Graph 4.4.2 (b)          Proportion of GDP spent on healthcare against GDP per capita
Graph 4.4.2 (c)          Pharmaceutical spend versus GNP for Iraq and regional neighbours 1997
Graph 4.4.2 (d)          Import spend (adjusted to 2005 dollars), with the linear trend line to
                         demonstrate potential pharmaceutical spending
Graph 4.4.2 (e)          Total USD import spend adjusted 2005 dollars with trend
Table 4.6                Cost of prescriptions dispensed in various disease areas UK 1995-2003
                         USD millions
Table 5.1                Selected HS headings of Section 18 Chapter 90, Heading 9018 ff.
Table 5.2                Medical Products Exports to Iraq
Graph 5.2                Sources of medical appliance and device imports into Iraq 2005
Table 5.2.1              Iraq Comparative Market Size and Potential Market Value; medical
                         products 2000
Graph 5.2.1 (a)          Iraqi market in comparison to other MENA countries
Graph 5.2.1 (b)          Iraq in comparison to neighbouring markets
Table 5.2.2              Iraq medical device market by sub-sector
Diagramme 6.3.2          Relationships in the first stages of the procurement process
Diagramme 6.5.1          Pharmaceutical distribution chain into the private retail market




TABLE OF CONTENTS
    Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 8 of 68


Pharmaceutical and Medical Products in Iraq      IZDIHAR— USAID Contract #267-C-00-04-00435-00




1.0 EXECUTIVE SUMMARY
1.1     Introduction

The aim of the study is to analyse the pharmaceutical and medical products sector to
enable the development of recommendations for private sector business investment
strategies and programmes. This has been conducted, within the constraints of the current
circumstances, to analyse the demand side of the sector, the nature of procurement and
distribution within Iraq, and where available, examine current supply side, public and
private, and competitive interests.

The report looks at the supply of products within these sectors, and then examines the
formal procurement and distribution system, and then the current position.

1.2     Background

Iraq has been through a turbulent three decades, in which it has been involved in three
major conflicts, namely the Iraq-Iran war, the invasion and subsequent defeat and retreat
from Kuwait, and finally the invasion of Iraq itself with the removal of the Saddam regime.
This was immediately followed by the CPA administration, followed by the Interim
Governing Council and then a duly elected Iraqi Government. In the period between 1991
and 2003 UN sanctions were imposed on the country.

Prior to the Iraq-Iran war it was generally recognised that Iraq had an effective and well
managed public health system. Pharmaceutical products and medical services were
generally heavily subsidised and most of the population received adequate health care. It
is noted however that there were then, as now, a significant variance between those
services in rural, remote areas, and the urban population.

The period of sanctions had a distinctive effect on the healthcare sector, and, as it pertains
to this report, pharmaceutical spending. During this time, particularly prior to 1996, when
the regime signed a Memorandum of Understanding (MoU) with the UN, the regime spent
(UN estimate) USD 40-50 million, down from nearly USD 200 million previously. The
health of the nation suffered commensurately, with rises in infectious and communicable
diseases, infant, perinatal and maternal mortality, and a significant decrease in average life
expectancy. In addition with restrictive diets effectively imposed by the regime in response
to sanctions, dietary complications dramatically increased the susceptibility, through
malnutrition, of the population to nutritional deficiencies and consequential susceptibility to
infection.

Following the second Gulf War with the war damage on power generation and collateral
damage to water treatment plants, health further degenerated with increases in water born
diseases, particularly again affecting the young and the elderly.

It is generally believed that the regime manipulated the lack of pharmaceuticals and
declining healthcare system to gain sympathy for its, understandable, position against
sanctions. However the impact was significant, and over that period there were large
increases in the incidence of conditions such as kwashiorkor, marasmus and other
nutritional disorders.




1.0 EXECUTIVE SUMMARY                                                                        1
    Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 9 of 68


Pharmaceutical and Medical Products in Iraq      IZDIHAR— USAID Contract #267-C-00-04-00435-00


Common childhood diseases increased significantly with mortality from measles, whooping
cough (pertussis) and mumps. With lack of preventive active vector control programmes,
acute forms of malaria (particularly in the Northern Governorates) and visceral
leishmaniasis increased, and indeed geographically spread. The incidence of tuberculosis
significantly rose.

Water born disease also rose, particularly the incidence of cholera, diphtheria and typhoid.
This was also due to the requirement of the UN resolution to remove weapons of mass
destruction (WMD) that severely restricted the supply of chlorine to the water treatment
plants.

1.3     Pharmaceutical Sector

Pharmaceuticals in Iraq are supplied either domestically or through imports. Prior to 2002
there was a single (state owned) pharmaceutical production company in Iraq, variously
estimated at supplying 20-30% of the basic needs of the country. The balance was
imported. In 2002 the company was split, and respectively two companies, Samarra and
Nineveh were ordained. It is important to note that the purchase and distribution of all
pharmaceutical and medical products prior to 1994 were in public control, as discussed
below. Subsequent to that year, relaxation of controls of private industry allowed the
development of private pharmacy outlets with up to an estimated 700 being established.
However, the procurement of pharmaceuticals (and medical products) for the main lies
wholly within the remit of Kimadia, the operational arm of the Ministry of Health (MoH).
This is effectively for the private as well as the public sector, thus the sector is
characterised by:

        -        command economy
        -        an effective monopsony
        -        centralised purchasing and distribution
        -        pricing controls and subsidisation
        -        very low current consumption

Domestic manufacture has been variously estimated, but currently probably accounts for
50% by volume of pharmaceutical products. In 1989 this estimate was some 30%, and
estimates vary but indicate that during sanctions it may have reached in excess of 60%.
The report describes the imports into Iraq, from a historical perspective, with longitudinal
data encompassing twenty-five years, with sources. The section concludes that the
current market value is probably worth some USD 200 million, with a potential to grow to
some USD 250 million by 2010. The market is compared with similar regional markets.
This compares with a value ascribed in 1989 of some USD 360 million across the
pharmaceutical and medical products sector.

Domestic private manufacture comprise some 15 small licensed operations, in addition
there are a variety of unlicensed manufacturers who have taken advantage of the current
political and security situation to establish illegal operations. All of these produce generic
products from imported active ingredients and excipients, mainly syrups, creams and
ointments and suppositories. There is domestic manufacture of parenteral and i.v. fluids in
the state sector, in addition a phial manufacturing facility was built, but is understood to be
non-operational.

Recent developments include investment into an antibiotic plant in the state sector.




1.0 EXECUTIVE SUMMARY                                                                        2
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 10 of 68


Pharmaceutical and Medical Products in Iraq        IZDIHAR— USAID Contract #267-C-00-04-00435-00


1.4     Medical Products Sector

This section defines and describes the medical products sector, which includes such items
as orthopaedic devices, hospital consumables, and items such as X-ray tubes. All of these
items, apart from small numbers of orthopaedic aids (wheelchairs, walking sticks,
crutches) are imported through Kimadia. The estimated current value of the market is
USD 63 million with a forecast value in 2008 of USD 80 million. Recent developments
have included the investment for a syringe manufacturing facility funded by Iran, and
reportedly an investment into the phial production facility. A regional comparison is
included.

1.5     Ministry of Health, Public and Private Procurement

Procurement in Iraq, as described previously is managed entirely through an operational
arm of the Ministry of Health known as ‘Kimadia’. All public procurement is through public
tender announced through Kimadia’s web site – www.kim-moh.net. Under the rules of
tendering the supplier has to be authorised by the Ministry to tender, one of the aspects of
which is the notarisation of a letter appointing the supplier sole agent, or manufacturer for
a specific product (or set of products, etc.). This is then reviewed by the MoH, a supplier is
selected and the tender awarded. By inspection of the rules the system is very open to
rent-seeking, and difficult to penetrate as a new supplier, given the nature of the
pharmaceutical business, is restricted to products not covered by previous agreements.
These rules are available on the web site cited.

There is no pharmaceutical promotion or marketing in Iraq.

Subsequent to procurement by the MoH the products are then distributed though
Kimadia’s own chain of warehouses and distribution centres. Allocation decisions are
made by the Ministry, and there are often complaints that these decisions are made
unfairly, that the Ministry creates shortages, and that pharmaceuticals particularly can
arrive at the point of distribution past their sell by date. The Ministry also supplies the retail
pharmacists, who then sell on.

In the private sector sourcing has not been able to be quantified, however, it is known that
some purchases are imported but a significant proportion comes from the Ministry, through
Kimadia established mechanisms. This significantly distorts pricing, with the MoH
effectively subsidising costs to the private sector, thus reinforcing profits in the sector.

The Ministry is responsible for licensing and regulating manufacturing facilities, and retail
pharmacists, which role it legally enforces through a variety of inspection teams. In the
current situation the regulatory enforcement regime has failed and drugs are freely
available in the marketplace, either having been sold there illegally by Kimadia/MoH,
sourced from illicit imports, or from goods looted from the Kimadia warehouses.

1.6     Private Sector Investment

In conclusion there are a number of specific routes to entering the pharmaceutical sector in
Iraq: these can be briefly summarised as:

        –        An external supplier
        –        An importer and distributor
        –        A low value manufacturer



1.0 EXECUTIVE SUMMARY                                                                           3
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 11 of 68


Pharmaceutical and Medical Products in Iraq       IZDIHAR— USAID Contract #267-C-00-04-00435-00


        –        A high value manufacturer

Each of these may be evaluated separately; however, within the current system each of
these has major constraints:

        External supplier: A major element is competition with current embedded
        contractors for major supplies; a new entrant has to establish credentials as being
        the sole supplier (agent) for tendered products or materials, or as a manufacturer
        gain acceptance for the company’s product (s)’s through a lengthy process, thus
        suggesting only those that supply wholly new products or supplies gain access to
        the domestic market.

        Private importer/distributor: Current conditions require complicity with
        pharmaceutical distributorships; most of these are already in the hands of a select
        few wholesalers/distributors, requirement for licensing, opportunity for
        volume/margins low as main pricing in the control of the MoH/Kimadia.

        Low value manufacturer: Capital cost of establishing a business, real main
        competitors are the low value (unlicensed/illegal) manufacturers, and then there is
        the challenge of establishing a distribution chain. Opportunities for non-domestic
        players are small if not negligible.

        High value manufacturer: Capital cost of establishing, and maintaining plant,
        currently small domestic market, but this might be an option for the future.

In the short term, until the conditions set out in the recommendations are fulfilled, there are
few opportunities for external investors, except where these are government backed. In
the long-term, with the additional support of the government funded research institutes
there is a good prospective for the pharmaceutical industry in Iraq, albeit initially at the
domestic level.

An initial approach is potentially for a long-term investment at the SME level. It is
suggested this would have to be a joint venture with a current manufacturer, whether, for
cash and technology, with the manufacturer coming from the currently private, or a re­
structured public sector.

1.7     SWOT

        Strengths

        •        Active manufacturing – public, private and illegal
        •        Strong market demand
        •        Active government procurement
        •        Entrepreneurial culture developing

        Weaknesses

        •        Monopsony purchases
        •        Unregulated market sales (secondary/black/grey), of illegal imports,
                 inadequately controlled domestic production, ineffective and sub-standard
                 products
        •        Lack of regulatory enforcement of standards for GMP,GLP, pharmaceutical
                 sales, product sourcing, patent protection etc



1.0 EXECUTIVE SUMMARY                                                                        4
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 12 of 68


Pharmaceutical and Medical Products in Iraq        IZDIHAR— USAID Contract #267-C-00-04-00435-00


        •        Bureaucratic
        •        Price controls
        •        Differential pricing regimen
        •        Economic uncertainty
        •        Low real per capita consumption compared to OECD market
        •        Govt contracts unpredictable (only tendered when money available)
        •        Unreliable payment system
        •        Health care system in disarray
        •        Loss of healthcare professionals
        •        Shortage of qualified technical staff
        •        Sectarian issues

        Opportunities

        •        Potential privatisation programme(s)
        •        As public sector finances improve, per capita expenditure will grow
        •        Major import substitution opportunity
        •        Opportunity to licence in products
        •        Opportunity to buy into local producers with technology transfer package
        •        Opportunity in niche sectors, e.g., phials, sterile products etc
        •        Undervalued assets
        •        Unused facilities
        •        Joint ventures
        •        Specialist Manufacture – Long-term

        Threats

        •        Security situation (personnel)
        •        Rent seeking (bribery, corruption, protection rackets etc)
        •        Security situation (property) threat of theft, looting, vandalism
        •        Lack of effective banking and cash management systems




1.0 EXECUTIVE SUMMARY                                                                         5
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 13 of 68


Pharmaceutical and Medical Products in Iraq      IZDIHAR— USAID Contract #267-C-00-04-00435-00


1.8     Recommendations
This study by its nature was primarily a desk study with interviews being carried out
whenever possible due to the means and circumstances under which was conducted, with
restrictions on access to the factories, both public and private, and to the Ministry of
Health. This preliminary study should be revised when conditions permit access to actual
performance statistics, the Ministry of Health and its operating subsidiaries.

It is apparent that the industry sectors considered are open to investment opportunity,
however, the system constraints, explored in the body of the document, requires structural
adjustment. Therefore, subsequent to the prime recommendation, the main
recommendations of this report are of a policy and regulatory nature.

        Formal definition of the nature, business and manufacturing assets of each of the
        state enterprises must be established.

        The rules, regulations, by-laws by which a (private) entity may make an offer to
        supply goods and, or, services to the state sector should be revised.

        The appropriate provision under extant company law for a company to freely
        compete in the new liberal market economy without prejudice or favour (to include
        the provisions that will be made under free market legislation) should be able to be
        applied under the Kimadia procurement system.

        The proper registration of all businesses with appropriate deterrents and sanctions
        should be in effect.

        The Ministry of Health should carry out, and is enabled to carry out, its legal
        responsibility to ensure GMP and GLP, in each and every instance.

        The Ministry of Health, and in particular, its’ operating subsidiary known as
        ‘Kimadia’ should be thoroughly restructured, to enable transparency in its dealings,
        and that its functions be restricted.

        The system of licensing, approvals, and registration with its inherent opportunity for
        rent seeking should be reviewed and appropriate deterrent and sanction be
        introduced.

There is a potential for a long-term investment at the SME level. It is suggested this would
have to be joint ventures with a current operator, for cash and technology.

It is apparent from this study, and many others cited, that there are significant opportunities
for investment in the Iraq pharmaceutical and medical products sectors.

However, as a result of many decades of operating under a command economy, and the
last several decades of war, sanctions and internal strife a variety of measures need to be
undertaken before a liberal market economy can exist in this sector.

It is understood that a government which wishes to create a public health system,
underwritten by the state must have control of its own purchases; however there exist
constraints within the system, as outlined in the document, which allow opportunism and
rent seeking.




1.0 EXECUTIVE SUMMARY                                                                        6
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 14 of 68


Pharmaceutical and Medical Products in Iraq    IZDIHAR— USAID Contract #267-C-00-04-00435-00


This report was written with limited capacity to engage the Ministries and the domestic
manufacturing sites, so there are inherent frailties within it. The recommendations are
therefore prefaced with the need to conduct further research as conditions improve and
circumstances permit.

The pre-requisite for investment in the state sector is the creation of appropriate
privatisation and restructuring mechanisms. For a variety of reasons the Government of
Iraq and its agencies may not wish to privatise in one move, however, structure must be
developed that allow the opportunity for private-public partnership programmes (PPP),
private funding initiatives (PFI) or similar constructs. The following recommendations
outline some of the preliminary steps to be taken.

It is essential that reform of the state enterprises be undertaken to remove some of the
gross inefficiencies that occur within the state sector, cross subsidisation, false pricing,
embedded work practices, and in the pharmaceutical sector, the re-establishment of the
compliance (GMP, GLP etc) inspection teams from the MoH in both the public and private
sector.

In addition the non-transparent price subsidisation of goods, through the MoH to both the
public and private sector has to be reformed.

1.9     Kimadia Improvement and Enhancement Programme

There is a US Government funded initiative about to be launched that is to address many
of the issues raised in this document, and make appropriate recommendations for the
reform of the Kimadia organisation, and ultimately to their implementation.




1.0 EXECUTIVE SUMMARY                                                                     7
      Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 15 of 68


Pharmaceutical and Medical Products in Iraq      IZDIHAR— USAID Contract #267-C-00-04-00435-00




2.0 INTRODUCTION
The aim of the study is to analyse the pharmaceutical and medical products sector to
provide the basis for the development of recommendations for business development and
investment strategies and programmes.

The report looks at the supply of products within these sectors, and then examines the
formal procurement and distribution system, and then the current position.

Iraq has been, to all intents and purposes, a command economy for many decades and
the pharmaceutical and medical products sector reflect this. Domestic manufacture of
pharmaceuticals was until approximately 1994 entirely within the remit of single monolithic
state company – The State Company for Drugs and Medical Supplies. Following that year
ordinance was passed allowing the development of a private manufacturing sector, which,
though small, still exists. Procurement within the sector however remains within a central
purchasing and distribution organisation – Kimadia – a wholly owned operating company
of the Ministry of Health. This organisation also supplies the private sector wherein the
current situation the regulatory enforcement regime has failed and drugs are freely
available in the marketplace, either having been sold there illegally by Kimadia/MoH,
sourced from illicit imports, or from goods looted from the Kimadia warehouses, as well as
the hospital and clinic outlets. Prior to the current period, however, corruption, as well as
state supported mechanisms also enabled supply through Kimadia to the private sector.

As is well known Iraq has suffered several decades of armed conflict, external and
internal. In the 1980’s the regime of Saddam Hussein prosecuted a fruitless war with Iran
over the Al Faw peninsula which severely damaged the economy, and though indebting
the country was supported by the West. In 1990 Iraq invaded Kuwait and subsequently in
1991 was evicted with considerable long-term implications. The first of these was the
destruction of a significant element of the military, the second was the explicit call upon
the Iraqi people to remove the regime, which having been responded to by the Shia of the
south and the Kurds in the north-east was not supported by the Allies. These risings were
then brutally suppressed, to which the allies responded by creating the no-fly zones in the
north and south, and an effective Kurdish safe enclave in the north-east. The third effect
was the imposition of economic sanctions with the overt aim of destroying Iraq as an
international threat with the destruction of weapons of mass destruction, and the covert, or
implicit, aim of removing the Saddam regime. These sanctions caused the regime to
respond in a manner that economically destroyed the country, created a humanitarian
disaster that is reflected in the state of the healthcare industry today.

Since the occupation the country has, and continues to experience, severe levels of
criminal activity, violence, sectarian conflict bordering on civil war. In addition during the
period of sanctions and subsequently, there has been no investment in the state owned
enterprises, including the pharmaceutical manufacturing sector; this includes a significant
lack of access to materials for routine maintenance, and spare parts as required. Thus
most factories are in poor state of repair. It has not been possible to survey the domestic
manufacturing facilities in the preparation of this report, however, with the depredations
created through the sanctions regimen, lack of facility for full maintenance, it is understood
that they are not functioning at capacity, and possibly, or probably would not meet GMP
standards 1. The private sector companies will also suffer from the same problems, though
the ‘illegal’ (unlicensed opportunist manufacturers) facilities would never have intended to.

1
    Personal communication; February 2007.


2.0 INTRODUCTION                                                                            8
      Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 16 of 68


Pharmaceutical and Medical Products in Iraq              IZDIHAR— USAID Contract #267-C-00-04-00435-00




3.0 BACKGROUND TO THE IRAQI
    PHARMACEUTICAL AND MEDICAL
    PRODUCTS SECTOR
3.1        Introduction

The following paragraphs give a basic background to the current medical situation in Iraq,
with some data on morbidity and mortality statistics. Because of the current security, and
political status within the country some of these data are old but compared with more
recent data where this is available. It is recognised by the author that some of the sources
are not reliable, per se, and many of the considered citations themselves recognise that
quoted figures are estimates or are extrapolations based on previous census or survey
figures. However they are quoted here to provide a view of the health status of the country
to potential investors in the pharmaceutical and medical products market.

3.2        Background on Iraq

Prior to the last two decades Iraqi healthcare was generally recognised as being amongst
the best in the region. However, a series of key events over these decades have
effectively destroyed the effective provision of healthcare. From 1980-88 Saddam
Hussein 2 fought an inconclusive but very costly war with Iran, and then in 1990 invaded
Kuwait, followed by the Gulf War of 1991.

Following the liberation of Kuwait, sanctions were imposed by United Nations Security
Council Resolution 687 with the overt purpose of encouraging Iraq to disarm its weapons
of mass destruction and covertly to encourage the fall of the Saddam regime. The effects
of these were economically disastrous, with the collapse of much of the country’s
infrastructure. Significantly the effects were enormous on the health care system, with
estimates of deaths resulting from the effects of sanctions running to a million. UNICEF
estimated the number of child deaths at 500,000. These deaths were as a result of lack of
medical supplies, clean water and malnutrition.

Because of the criticism, which rapidly mounted, of the humanitarian effects of the
sanctions a series of UN Resolutions were passed creating the Oil for Food program, the
first of these in 1991, however, the Government of Iraq (GoI) refused to acknowledge or
comply until May 1996 when it signed a Memorandum of Understanding (MoU) allowing
the Resolutions to take effect. The programme started in October 1997 with food
deliveries in 1998.

Following the 2003 invasion of Iraq the sanctions regime was lifted.




2
    CIA the World Factbook 2007; www.cia.gov/cia/publications/factbook/print/iz.html



3.0 BACKGROUND                                                                                      9
    Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 17 of 68


Pharmaceutical and Medical Products in Iraq              IZDIHAR— USAID Contract #267-C-00-04-00435-00


3.3      Healthcare Sector

Iraq, as a country with a nominal population of approximately 27 million, an estimated GDP
per capita of USD1,900 per capita (at PPP), but with potentially vast oil wealth should be in
a position to provide a level of general healthcare commensurate with that of any of the
richer gulf states. However, the general state of health in Iraq has been substantially
reduced owing to the wars of 1991 and 2003, the period of sanctions following the retreat
from Kuwait, and the mismanagement of the economy prior to and during that period.
Following the removal of the Saddam regime significant looting and pillaging of healthcare
facilities, the theft and destruction of equipment, medical supplies took place with
enormous detrimental effect to the sector and healthcare in general.

There are significant differences between the urban and rural medical service available to
the respective populations. This has been exacerbated with the significant loss of
healthcare professionals from the country, both on the medical professional – doctors,
nurses, and the pharmacy side, from the specialist clinics the governorate general and
specialist hospitals.

The following paragraphs give, from a variety of (referenced) sources basic population
statistics. It should be noted the significant difference between the 2006 figures given by
the CIA Factbook and those offered by UNICEF and the WHO. Overall data offered by the
former demonstrate a significantly healthier and longer lived population than the latter.

3.3.1 Socioeconomic Indicators

Table 3.3.1 gives basic socio economic indicators for the period prior to sanctions in Iraq
1988-89 3 and 2002/37.

         Table 3.3.1 Socioeconomic Indicators 1988/9 and 2000-2003

          Indicator                                                  1988/9          2000 – 2003
          GNP per capita (USD)                                        2,800
          % female literacy                                           85%            43% (2000)
          % population with health care                               93%            98% (2001)
          % population with safe water                                90%            85% (2002) 4
          % pregnant women with maternity care                        78%            67% (2002)
          % pregnant women with trained attendant at                  86%            55% (2003)
          delivery


3.3.2 Mortality and Morbidity

Communicable diseases are a major cause of mortality and morbidity in Iraq 5,6. Three of
the major killers are acute lower respiratory infections (ALRI), diarrhoeal diseases and
measles. ALRI and diarrhoea alone account for 70% of deaths in children under 5 years of


3
  The Health Conditions of the Population in Iraq since the Gulf Crisis. World Health Organization, March
1996
4
  It is noted that this figure is considered by domestic authorities to be too high; noting that the southern
region was very badly affected, and Baghdad itself was badly supplied. It is possible, but uncorroborated, that
the MoH, and or other parties, exaggerated these figures for political effect.
5
  WHO Communicable Disease Profile for Iraq. Updated 19 March 2003. WHO Geneva.
6
  Health in Iraq. The Current Situation, Our Vision for the Future and Areas of Work. Ala’din Alwan,
Minister of Health. Ministry of Health. Second Edition, December 2004.



3.0 BACKGROUND                                                                                             10
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 18 of 68


Pharmaceutical and Medical Products in Iraq                  IZDIHAR— USAID Contract #267-C-00-04-00435-00


age. Typhoid increased threefold between 1996 and 2000, measles increased sharply in
1997, and again in 2004. Hepatitis E outbreaks are increasingly reported.

The increase in these diseases has been mainly a result of the sanctions regime
introduced in the 1990s, and ironically the requirement to destroy weapons of mass
destruction. These caused a lack of medical supplies, reduced4 access to clean water –
one of the consequences of banning the manufacture of chlorine – and malnutrition. And
all of these exacerbate problems created by the effects of the various wars and internal
suppression, internally displaced persons, refugees, slums, overcrowding, the destruction
of sewage plants, restriction in the electricity supply etc. Cholera became endemic after
1991, with outbreaks in 1998 and 2002 and diphtheria presenting potential problems.

Vaccination programmes have since been put in place, with the MoH/USAID claiming 98%
of children now vaccinated with MMR and 97% of children vaccinated against polio.
However other vaccine-preventable diseases such as pertussis (whooping cough) and
diphtheria also continue to occur throughout the country. Pertussis incidence remains high
and appears to be increasing.

Other significant infectious disease on the increase in this period are tuberculosis (TB) as
a result of overcrowding and following the Gulf War malarial outbreaks, although the
incidence has declined with the institution of vector control programmes.

Visceral leishmaniasis has increased in central Iraq and the greater Baghdad area as a
result of increased density of sandfly vectors, movement of people and deterioration in the
health status of the population.

3.3.2.1             Morbidity and Mortality Statistics

3.3.2.1.1           Basic Health Indicators

Table 3.3.2.1.1 gives the basic health indicators for the Iraqi population prior to sanctions
1988/9 and post occupation 2002/3 7,8.

           Table 3.3.2.1.1 Health Indicators 1988/9

    Indicator                          1970      1989/9(7)     1990 9     2000     2003(7)      2005     2006(2)
    Population (millions)                                                                      28.807     26.78
    65+ Male                                                                                               0.38
    65+ Female                                                                                             0.42
    15-64 Male                                                                                             7.78
    15-64 Female                                                                                            7.6
    Pop. Under 18                                                                              13.759
    Under 14 male                                                                                         5.39
    Under 14 female                                                                                       5.23
    Pop. Under 5                                                                               4.322
    Median age                                                                                            19.7




7
  WHO Country Office in Iraq. www.emro.who.int/iraq
8
  With a variety of reporters there are significant differences in reported incidences; notably between the
MoH, and various international organisations, sampling techniques etc, there are apparent significant
differences. This section of the report is designed to give an overall picture of the status of the population at
the given dates, not to represent accurately the given state.
9
  UNICEF: www.unicef.org/infobycountry/iraq_statistics.html



3.0 BACKGROUND                                                                                                   11
      Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 19 of 68


Pharmaceutical and Medical Products in Iraq                  IZDIHAR— USAID Contract #267-C-00-04-00435-00


              Table 3.3.2.1.1 Health Indicators 1988/9 (continued)

     Indicator                           1970    1989/9(7)       1990 10   2000     2003(7)      2005    2006(2)
     Pop growth rate                                                                                      2.66%
     GNI/capita (USD)                                                                            2,170
     Literacy (200
     No of births (‘000s)                                                                        978
     Birth rate per 1,000 population                  43                              30                    32
     No of under 5 deaths                                                                        122
     Crude death rate per 1,000           12          8.0          8                   8          9        5.4
     population
     Crude birth rate                     46                       39                            34
     Infant mortality, per 1,000 live                 52           40                 107        102        49
            11
     births
     Under 5 mortality per 1,000 live    127          94           50                 130        125
     births
     Neonatal mortality                                                    63
     Maternal mortality per 100,000                   160                             29.4
     live births
     Low birth weight (below 2.5 kg)                5%                                6%         15%
     Life expectancy (comb)               56      66 years         63      63.2                   60        69
     Life expectancy (m)                                                   61.7                            67.8
     Life expectancy (f)                                                   64.7                            70.3

3.3.2.1.2              Infant and Maternal Mortality and Morbidity

Table’s 3.3.2.1.2 (a), (b) and (c) demonstrate the effects of malnutrition on childhood
mortality the consequential incidence of nutrition related conditions and neonatal birth
weight. These show that immediately prior to the war resulting from the invasion of Kuwait
these were relatively low and subsequently showed a large increase immediately in 1991
with this continuing increase to the limits of this data in 1995.

              Table 3.3.2.1.2 (a) Monthly average cases of malnutrition in children 12 under 5
              admitted to hospital 13

       Year       Kwashiorkor 14                 Marasmus 15                      Other
                                                                                  malnutrition
                  No               Per 100,000   No               Per 100,000     No              Per 100,000
       1990                  41              2             433             14            8,063            269
       1991               1,066             34           8,015            258           78,990          2,542
       1992               1,145             36           9,289            269           93,610          2,511
       1993               1,261             38          11,612            349         102,971           2,989
       1994               1,748             51          16,025            465         131,349           3,613
       199512             2,237                         20,549




10
   UNICEF: www.unicef.org/infobycountry/iraq_statistics.html
11
   Defined as death within the first year of live birth. There is discussion concerning reporting of live births,
e.g., seriously under weight births, or undersized babies that die after birth, though on strict definition were
‘alive’ i.e., showing signs of muscle movement, gasping etc in some countries are not reported. On a strict
definition for 1997 in the US a comparative figure is 7.1 per 1,000 live births.
12
   The Status of Children and Women in Iraq: A Situation Report. UNICEF September 1995 cited Iraq
Action Coalition. 1995 figure MoH figure cited Jan-July
13
   It is noted that apparent differences in total child population are caused by different reporting
methodologies used by the different reporting authorities
14
   Caused by protein deficiency, early signs are apathy, lethargy, lack of stamina, loss of muscle mass,
swelling, abnormal hair (sparse, thin) abnormal skin. Disabled immune system leads to susceptibility to
multifarious infection.
15
   Wasting away, also called cachexia, caused by protein and calorie deficiency



3.0 BACKGROUND                                                                                                    12
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 20 of 68


Pharmaceutical and Medical Products in Iraq              IZDIHAR— USAID Contract #267-C-00-04-00435-00


        Table 3.3.2.1.2 (b) Reported mortality in children less than 5 years old from selected
        causes (less 3 northern governorates) 16

                                    Year         No            100,000
                                    1990               8,903          257
                                    1991              27,473          884
                                    1992              46,933        1,460
                                    1993              49,762        1,495
                                    1994              52,905        1,536

        Table 3.3.2.1.2 (c) Percentage of low birth weight to total birth weight

                                      Year                % LBW
                                      1990                4.5
                                      1991                10.8
                                      1992                17.6
                                      1993                19.7
                                      1994                21.1

The average perinatal mortality rate for Iraq 17 was estimated to be 28 per 1,000 live births
during the period 1989-90, similar to other countries in the region at the time. The average
rose in the period 1999-199 to 107 per 1,000. The causes for this increase are low birth
weight, perinatal infections, and birth asphyxia due to foetal hypoxia. Many of these could
be prevented through management of communicable diseases, good care at birth by
qualified attendants, tetanus toxoid use etc.

3.3.2.1.3        Disease Incidence

The following paragraphs and tables give the incidence of specific diseases in the period
1989 to 1994, and there where available the incidence of that disease since 2000. The
diseases are namely:

        -        Malaria
        -        Cholera
        -        Typhoid
        -        Leishmaniasis
        -        Tetanus
        -        Poliomyelitis
        -        Diphtheria
        -        Pertussis

Malaria

Table 3.3.2.1.3 (a) 18 shows the incidence of malaria from 1989 to 1994. This clearly
demonstrates the increase in incidence following the Kuwait war. In addition it
demonstrates the significant difference between the northern states (the three
governorates) and the rest of the country. This situation is still the case, however morbidity
from malaria has significantly decreased with figures for overall incidence in 2003 being
347 and in 2005, 47 19.


16
   Ministry of Health, Iraq cited WHO (5) op cit. Assumed all subsequent tables to be less the Northern
Governorates.
17
   Nasheit NA. Journal of Maternal-Fetal and Neonatal Medicine. 13 (1) 64-67 (2003).
18
   All the tables in this section refer to the 15 governorates and the 3 ‘northern governorates
19
   WHO Country office, 1996 and 1997, www.emro.who.int/emrinfo/index.asp?Ctry-Irq



3.0 BACKGROUND                                                                                            13
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 21 of 68


Pharmaceutical and Medical Products in Iraq                 IZDIHAR— USAID Contract #267-C-00-04-00435-00


        Table 3.3.2.1.3 (a) Malaria incidence

                 Year         Malaria Incidence rate                Malaria Incidence rate
                               (15 governorates)                  (3 Northern governorates)
                           No            Per 100,000            No              Per 100,000
                 1989           1,510               10.4               1,918               87.2
                 1990           1,761               11.7               2,163                 95
                 1991           4,025               25.9               1,087               46.1
                 1992           5,535               34.4              12,916             530.2
                 1993           4,589               27.6              36,490           1,466.0
                 1994          22,169              128.7              67,462           2,585.2

Enteric infections

Table 3.3.2.1.3 (b) gives the incidence of enteric infections. Again it may be seen that
during the period of sanctions the incidence increased, however subsequent reports (19)
shows a significant decline in the incidence of cholera, to 517 in 2003 and 44 in 2005.
This reference does not cite incidence for typhoid, however a similar picture would be
expected.

        Table 3.3.2.1.3 (b) Incidence of water born diseases

                  Year       Incidence of cholera              Incidence of typhoid 20
                             No              Per 100,000       No              Per 100,000
                  1989       0               0                 1,686           11.6
                  1990       0               0                 1,691           11.3
                  1991       1,217           7.8               17,524          112.8
                  1992       976             6.1               19,276          119.9
                  1993       825             5                 18,724          112.5
                  1994       1,344           7.8               24,474          142.1

Vector born disease

Table 3.3.2.1.3 (c) offers the incidence of leishmaniasis 21 (kala azar) again showing
significant increase in incidence through the period of sanctions. Thee sources do not
giver overall levels of incidence however, the literature reports the use of management
programmes, e.g., fly eradication that have significantly reduced the total incidence in
specific provinces, e.g. Dhi Qar 22.

        Table 3.3.2.1.3 (c) Leishmaniasis incidence in Iraq

                          Year                         Leishmaniasis incidence
                                              No                       Per 100,000
                          1989                2,159                    14.9
                          1990                2,375                    15.8
                          1991                11,946                   76.9
                          1992                12,645                   76.6
                          1993                11,155                   67.0
                          1994                9,348                    54.3




20
   Typhoid incidence differs from cited figures in UNICEF Sept 1995 Op cit. where: 1989, 1,812; 1990,
2,240; 1991, 17,524; 1992, 19, 276, 1993, 22,688; 1994, 24,436.
21
   A protozoan (Leishmania) infection of the skin, mucosal membranes or viscera transmitted through the bite
of the sand fly.
22
   Jassim et al. Visceral leishmaniasis control in Thi Qar Governorate, Iraq 2003. WHO Eastern
Mediterranean Health Journal 12 (Suppl. 2)



3.0 BACKGROUND                                                                                           14
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 22 of 68


Pharmaceutical and Medical Products in Iraq             IZDIHAR— USAID Contract #267-C-00-04-00435-00


Infectious diseases

Table 3.3.2.1.3 (d) shows the incidence of tetanus, poliomyelitis (‘polio’), diphtheria and
pertussis (whooping cough) in children and infants during the initial sanction period in Iraq.
Tetanus incidence was reported at 0 in 2003, and up slightly to 6 in 2005. No cases of
polio were reported in 2001 or 2005. Incidence of diphtheria declined from 16 in 2003 to 6
in 2005, pertussis incidence is not reported.

        Table 3.3.2.1.3 (d) Incidence of infectious diseases

             Year     Incidence of tetanus          Incidence of poliomyelitis
                      (< 15 years old)              (< 15 years old)
                      No           Per 100,000      No                           Per 100,000
             1989     30           0.21             8                            0.12
             1990     80           0.53             38                           0.57
             1991     933          6.01             153                          2.22
             1992     98           0.62             113                          1.58
             1993     64           0.38             72                           0.97
             1994     38           0.22             56                           0.73

             Year     Incidence of diphtheria       Incidence of pertussis
                      (< 5 years old)               (< 5 years old)
                      No           Per 100,000      No                           Per 100,000
             1989     71           2.4              342                          11.8
             1990     144          4.8              397                          13.3
             1991     511          16.4             1,537                        49.5
             1992     369          11.4             1,601                        49.8
             1993     240          7.2              767                          32.1
             1994     132          3.6              534                          15.5

 Year                 Incidence of measles (< 5 years old)       Incidence of meningitis(< 5 years old)
                      No                    Per 100,000          No                    Per 100,000
 1989                 5049                  174.1                2,263                 15.6
 1990                 6,486                 216.1                1,561                 10.4
 1991                 11,358                366.6                5,792                 37.3
 1992                 20,160                627                  4,534                 28.2
 1993                 16,258                468.5                3,789                 22.8
 1994                 10,657                369.4                3,074                 17.8

With widespread immunisation programmes, the reported indicator for measles in 2003
was 433 with a rise to 604 in 2005. A widespread immunisation programme should help to
reduce the total number of cases and should eradicate any associated mortality.
Meningitis showed an increase to 135 in 2003 with a reduction to 48 in 2005.

Other diseases and infections with decided increases over the period of sanction followed
by the period subsequently include tuberculosis becoming endemic (3,381 in 2005), and
significantly, an increase in the incidence of hospital acquired infections.




3.0 BACKGROUND                                                                                            15
      Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 23 of 68


Pharmaceutical and Medical Products in Iraq               IZDIHAR— USAID Contract #267-C-00-04-00435-00




4.0 PHARMACEUTICAL SECTOR
4.1        Introduction and Definition

As noted this report covers pharmaceuticals, pharmaceutical products, certain medical
consumables, medical products and devices. This section, for simplicity takes account of
those products listed under the Harmonisation Code Chapter 30 – Pharmaceutical
Products 23 (Ch 30 is appended in Appendix A see footnote). An abbreviated schedule is
given in table 4.1. This also includes, as well as prescription and over the counter
products (OTC).

           Table 4.1 Abbreviated selected HS headings of Section 6 Chapter 30
           ‘Pharmaceutical Products’

                          PRODUCT                                     HS Code
                          Antisera                                          300210
                          Vaccines for human use                            300220
                          Containing penicillin (bulk)                      300310
                          Containing antibiotics (bulk)                     300320
                          Hormones/steroids (bulk)                          300339
                          Containing 2 or more ingredients (bulk)           300390
                          Penicillin or derivatives                         300410
                          Antibiotics                                       300420
                          Insulin                                           300431
                          Corticosteroids                                   300432
                          Hormones/steroids                                 300439
                          Alkaloids                                         300440
                          Provitamins/vitamins                              300450
                          Containing 2 or more ingredients                  300490
                          Adhesive dressings                                300510
                          Wadding, gauze, bandages                          300590
                          Surgical cat gut etc.                             300610
                          Reagents for determining blood groups             300620
                          Opacifying material (for X rays)                  300630
                          Dental cement etc                                 300640
                          First aid boxes & kits                            300650
                          Chemical contraceptives                           300660
                          Gel                                               300670
                          Waste pharmaceuticals                             300680


4.2        Pharmaceutical Market - Characteristics

The pharmaceutical market shares key characteristics of the economy; namely that it is a
command, or centralised economy, with the significant elements that that implies. In
addition the pharmaceutical market, as formally established, is effectively a monopsony,
with probably in excess of 90% of pharmaceutical purchases managed through the
Ministry of Health (MoH). The MoH issues public tenders, is responsible for the purchase,
and through an operational subsidiary (known as Kimadia), the distribution of


23
     Embodied in the US ‘Harmonized Tariff Schedule of the United States (2006) – Supplement 1 (Rev 2).



4.0 PHARMACEUTICAL SECTOR                                                                                 16
      Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 24 of 68


Pharmaceutical and Medical Products in Iraq              IZDIHAR— USAID Contract #267-C-00-04-00435-00


pharmaceutical (and medical product) supplies to the public (or state) hospitals and clinics
which constitute the greater part of the Iraqi healthcare system.

During the period of sanctions, especially prior to the 1996 signing of the Memorandum of
Understanding, supplies were very restricted into the MoH system. Throughout this period
it is understood that the regime manipulated the supply of drugs and availability of
healthcare for political reasons.

The market is characterised by:

           -       command economy
           -       effective monopsony
           -       centralised purchasing, distribution
           -       pricing controls
           -       very low consumption

4.3        Sources of Supply

4.3.1 Introduction

Until 1994 the supply of medicine generally was dominated by the public and semi-public
sector with about 90% of drugs made available through the public budget system.
Distribution, and marketing, again by law, was through the Kimadia (see below) system.
From 1994 the government facilitated private enterprise and about 700 new pharmacies
were opened. In 2003 private enterprise was estimated to supply some 25% of all
pharmaceuticals.

In 1989 MoH reported spending USD 360 million on imports of pharmaceuticals, vaccines,
medical appliances and disposable supplies.

By 1990 the supply of drugs started to be rationed, 1990-97 WHO estimated that the
government distributed USD40-50 million per annum, some 10-15% of estimated needs.

Thus supply can be split into the two key areas of domestic manufacture and imports, each
of which is discussed below.

4.3.2 Domestic Manufacture

Domestic manufacture probably accounts for 40-50% of current domestic demand, though
in 2003 this was reported as up to 60% previously and it is noted that all specialist
products are imported. In 1989 the estimate was 30% contribution.

The manufacturing capacity is split between the public sector, and the private sector.

4.3.2.1            Public Sector

The manufacturing facilities in the public sector comprise the following production
facilities 24:

           -       Abu Ghurayb Veterinary Production

24
     Sources include: Chemicals and Allied Products: Iraq Pharmaceutical Sector 2004. Coalition Forces 2004.



4.0 PHARMACEUTICAL SECTOR                                                                               17
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 25 of 68


Pharmaceutical and Medical Products in Iraq      IZDIHAR— USAID Contract #267-C-00-04-00435-00


        -        Amiriyah Serum and Vaccine Institute
        -        Arab Company for Antibiotics Industry
        -        Baghdad Factory for IV Production and Medical gases
        -        Baghdad South Saline Production
        -        Dawrah Vaccine Production
        -        State Company for Drug industries – Ninewa (Mosul)
        -        State Company for Drug Industries – Samarra

Prior to 2002 the state or public sector comprised of the single company ‘the State
Company for Drugs and Medical Supplies – Ninewa & Samarra’ which acted as a state
holding operation for the above (less Veterinary Production unit). In that year the Nineveh
operation was split off and created as a single corporate entity.

Samarra now comprises: the eponymously sited headquarters and manufacturing
operation, disposable syringe factory in Baghdad and the glass vials factory.

A valuation by CPA in 2003 suggested a market price for the entirety of between USD 10
and 20 million.

Each entity is described in the paragraphs below, and then the state entities are described
last with product lists.

4.3.2.1.1        Abu Ghurayb Veterinary Production

                 Produces veterinary supplies.

                 Products:
                 –     Cholera Vaccine
                 –     Typhoid Vaccine
                 –     Tetanus Anti-serum
                 –     Foot and Mouth Disease Vaccine
                 –     Other Parasitic, Bacterial, Viral Vaccines

4.3.2.1.2        Amiriyah Serum and Vaccine Institute

                 Primary Serum and Vaccine Institute.

                 Products:
                 –     Cholera Vaccine
                 –     Typhoid Vaccine
                 –     Snake anti-venom

                 In addition acting as a store for UNICEF, stock (2004) included:
                 –       Polio
                 –       DPT
                 –       Rubella
                 –       MMR
                 –       Tetanus
                 –       Hepatitis B
                 –       Rabies
                 –       Bacille Calmette-Guerin (BCG)




4.0 PHARMACEUTICAL SECTOR                                                                  18
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 26 of 68


Pharmaceutical and Medical Products in Iraq            IZDIHAR— USAID Contract #267-C-00-04-00435-00


4.3.2.1.3        Arab Company for Antibiotics Industry

                 Produces antibiotics in vials, tablets, capsules, syrups, ointments and
                 ampoules.

                 Designed in 1984, built 1989-2001.

                 Design capacity:
                 –      300 million antibiotic capsule
                 –      28 million injection vials
                 –      18 million bottles of suspensions

                 Production:

                 Began producing Amoxicillin and Ampicillin in May 2002.

                 Production June 2002:
                 –      292,500 bottles of Amoxicillin
                 –     5.76 million capsules of Ampicillin

                 In February 2007 it was announced that the Ministry of Finance was to
                 borrow over ID 9 billion 25 to purchase outstanding stock in the company.

4.3.2.1.4        Baghdad Factory for IV Solutions & Medical Gases Production

                 Produces medical gases. It is the largest producer of medical gases in Iraq.
                 -     Nitrous Oxide
                 -     Oxygen
                 -     IV Solutions

                 Facilities include a glass workshop.
                 -        Supplies ampoules to outside customers
                 -        Capable of making medically unique items

                 In 2003 it was reported that the IV factory was damaged beyond operation,
                 with an estimated charge of USD 2 million for restoration. In addition it is
                 believed that the glass ampoule (or vial) line is inoperative.

4.3.2.1.5        Baghdad South Saline Production

4.3.2.1.6        Dawrah Foot and Mouth Disease Vaccine Production Facility

                 Products:
                 –     Viral veterinary Vaccines
                 –     Foot and Mouth Disease Trivalent Vaccine
                 –     Rabies Vaccine
                 –     Sheep Pox Vaccine
                 –     Bacterial Veterinary Vaccines
                 –     Rinderpest Vaccine
                 –     Tetanus Vaccine


25
  Press statement to As-Sabah by the Ministry of Labour and Social Affairs who is lending the money: ID
9,651,684,000.



4.0 PHARMACEUTICAL SECTOR                                                                                 19
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 27 of 68


Pharmaceutical and Medical Products in Iraq             IZDIHAR— USAID Contract #267-C-00-04-00435-00


4.3.2.1.7        State Company for Drug Industries – Nineveh (Mosul) 26

                 The Nineveh State Company for Drug Industries was formerly a part of the
                 state controlled conglomerate for the production of pharmaceuticals and
                 medicaments. It was incorporated as a separate entity in 2002. Accounts
                 and basic information about the company are given in Appendix B.

                 The company comprises a main facility for the production of the
                 pharmaceuticals and a dedicated IV saline plant. It also states that the
                 productions units are new and modern.

                 Since incorporation it states that it has completed the building of a cancer
                 product manufacturing unit and an antibiotic production unit, though it is
                 believed that these are not yet operating. The company states an intention
                 to expand by completing a unit for the production of inhalers.

                 Production

                 Table 4.3.2.1.7 gives the production capacity and production figures for the
                 presentations manufactured by the factories. Production is described as:
                 tablets; capsules; ointment and cream; syrup and drugs for the treatment of
                 cancer.

                 Table 4.3.2.1.7 Nineveh Pharmaceutical factory production

                  PRODUCTS               UNIT           DESIGN       AVAILABLE        2002
                                  MEASUREMENT          CAPACITY      CAPACITY      PRODUCTION
                  Tablets         Millions                 1,080            810             540
                  Syrup           1,000 Bottles           17,550          6,000           6,000
                  Oral Drops      1,000 Bottles            9,200          1,500           1,500
                  IV Fluid        1,000 Bags               2,835          3,600           3,600
                  Eye Drops       1,000 Bottles            6,750          2,400           2,400
                  Ointments       1,000 Tubes              7,200          6,000           6,000
                  Capsules        Millions                   405            180             180
                  Suppositories   1,000                   10,620            800             800

                 Therapeutic areas include:
                 –     Antibiotics
                 –     Anti-cancer

                 Raw materials

                 Raw materials to USP 23 and BP98 standards are imported, and these are
                 mainly sourced from Italy, India China and Germany. See raw materials
                 under Samarra.

                 Financial Information

                 A full financial schedule for the years 2002-2004 inclusive is given in
                 Appendix B. It is noted that these figures differ from the ones presented in
                 the company’s web site and the equivalent Ministry of Industry and Minerals
                 publication on the SOEs for 2002.

26
  The information is extracted from the web site of the Ministry of Industry and Minerals and a CD/brochure
prepared by the Ministry on the State Owned Enterprises in 2005.



4.0 PHARMACEUTICAL SECTOR                                                                               20
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 28 of 68


Pharmaceutical and Medical Products in Iraq          IZDIHAR— USAID Contract #267-C-00-04-00435-00



                 A summary of these accounts for 2004 are:

                 Total assets of ID 13,831,079,000; total income of 7,191,596,000, with a net
                 profit of 704,061,000, or 9.8%        (USD 27 Assets: 9,408,897, revenue
                 4,892,242 net profit 479,518).

                 The company’s figures for 2002 are earnings of ID 5,115,000,000 or USD
                 1,739,100 28. The company also reports for the same period fixed assets at
                 1,811,000,000 ID, or USD 615,740 and a Certified Capital of 2,084,000,000
                 or USD 708,560.

                 Employees

                 Employees are stated at 973, comprising 602 in production and 371 in
                 administration.

4.3.2.1.8        State Companies for Drug Industries – Samarra

                 The state company was claimed as one of the largest pharmaceutical
                 manufacturing facilities in the Middle East, founded in 1957 as the principal
                 domestic manufacturer of medicines. It consisted of the five listed facilities
                 and manufactures a large range of products in a variety of formulations. In
                 addition it manufactures some animal medications. It boasts a
                 knowledgeable and skilled workforce, new equipment (at the time of
                 reporting for 2002) including blister pack machines.

                 It comprises:
                 -      Samarra Drug Factory
                 -      Baghdad Factory for Medical Gases
                 -      Babylon Factory for Disposable Syringes and Medical Gases

                 See the relevant sections above for details.

                 The company has a development strategy that includes erection of a new
                 facility (Ibn Sina) for the production of syrups, drops and antibiotics, and the
                 rehabilitation of the quality control building and the development of an eye
                 drops project.

                 Equity Holdings

                 In 2003 it was reported (CPA 29) that the company also has equity holdings
                 in the Akai company in Iraq, and in companies in Jordan and the UAE.

                 Production

                 The company reports manufacturing over 300 medical formulations, these
                 are listed in table 4.3.2.1.8 below.


27
   2004 Exchange rate, USD1 = ID 1,470
28
   At an average exchange rate for 2002 of 1 USD =ID 2,941.176
29
   State Owned Enterprises – Company Overviews – OCPA – Ministry of Industry and Minerals; Coalition
Provisional Authority 2003.



4.0 PHARMACEUTICAL SECTOR                                                                              21
      Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 29 of 68


Pharmaceutical and Medical Products in Iraq              IZDIHAR— USAID Contract #267-C-00-04-00435-00



                   Table 4.3.2.1.8 (a) production – tablets

                     Algesic                      Libisex                     Samavit B-Co
                     Allermine                    Libraxam                    Samavit B6
                     Asmasam                      Metheprim                   Samavit C
                     Asprin, adult                Multisamavit M              Sameron
                     Asprin, infant               Paracetol                   Sedilar
                     Coldin                       Prisolone                   Tetravit
                     Flu                          Rheuma                      Travemine
                     Gastrigel                    Samafurantin                Valiapam
                     Largapromactil               Samalgin

                   Table 4.3.2.1.8 (b) production – capsules/ampoules

                     Allermine                    Erythromycin                Samaphenicol
                     Ampicillin                   Hemavit                     Samavit B12
                     Atropine Sulfate             Prenavital                  Tetravit
                     B Plex                       Samacycline

                   Table 4.3.2.1.8 (c) production – ointments

                     Algesin                      Dermocure HC                Samacycline Ophthalmic
                     Betnosam                     Hydrocortone N              Samaphenicol Eye
                     Betnosam N                   Nystacort                   Smicks
                     Burn cream                   Rheumalgin                  Zinc Castor Oil
                     Dermocal Cream

                   Table 4.3.2.1.8 (d) production – syrups/drops

                     Allermine syrup              Ferrosam syrup              Samavit B-Co syrup
                     Ampicillin drops             Hypnoral syrup              Samavit C drops
                     Antipyrol drops              Multisamaplex syrup         Samilin syrup
                     Antipyrol syrup              Nasophrine nasal drops      Sedilar drops
                     Antispasmine drops           Neo-dexon eye/ear drops     Spastal pediatric drops
                     Bronchodil infant syrup      Otocaine ear drops          Toniphos syrup
                     Calcium/Vit B12 syrup        Piperazine citrate elixir   Tussilet syrup
                     Coldin syrup                 Pulmocodin syrup            Tussiram syrup
                     Ferro B elixir               Samacetamid eye drops       Zincosulf eye drops

                   It is reported that a phial line is in place in the factory, however it is not
                   currently operating.

                   Raw materials

                   Raw materials to USP 23 and BP98 standards are imported; active
                   ingredients are all imported, generally from wholesalers in Jordan/Syria as
                   the quantities purchased tend to be small. Excipients (colorants/flavours,
                   sugar etc) tend all to be purchased from Shorja – the largest wholesaler.

                   Financial Information

                   The company reported earnings in 2002 of ID18,055,000,000 or USD
                   6,138,701 30. It is assumed that these are net earnings.



30
     At an average exchange rate for 2002 of 1 USD = ID 2,941.176



4.0 PHARMACEUTICAL SECTOR                                                                               22
      Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 30 of 68


Pharmaceutical and Medical Products in Iraq       IZDIHAR— USAID Contract #267-C-00-04-00435-00


                  The company also reports for the same period fixed assets at
                  4,282,000,000 ID, or USD 1,455,880 and a Certified Capital of ID
                  1,772,000,000 or USD 602,480.

                  Current gross earnings are understood to be 3 billion ID per month with a
                  reported nominal margin of 50% 31.

                  Employees

                  Employees are stated at 3,220, comprising 2,836 in production and 384 in
                  administration.

                  Pricing and Margin

                  In 2003 the pricing regimen was described as cost plus 30%, with the
                  company running on a low margin, with no proper depreciation or re­
                  investment programme. It was also reported that prices were some 30-40%
                  cheaper than imported products.

                  Production Costs

                  It was reported that the majority of costs are associated with the import of
                  raw materials, and packaging materials.

4.3.2.2           Private Sector

The manufacturing companies in the private sector tend to be small and to produce topical
medicines, with no specialist products.

There are 15+ private manufacturers, principally focusing on tablets and syrups. This
group itself comprises two sections, a legally monitored and established private sector
industry, and more recently illegal and unregistered manufacturers. This section will
examine the former. The private sector went through a development process dictated by
the competence of the respective plants to manufacture, therefore production units
focused on, in turn; syrups come first as they are the easiest to manufacture (but do not
overall have a high margin), then tablets, because of the huge demand – particularly for
simple analgesics – paracetamol – for example. Iraqi current demand is for some 13
billion tablets p.a., of which approximately 4 billion are domestically manufactured. The
balance are imported.

Subsequently ointments, creams are manufactured, with domestic manufacture supplying
some 20% of total demand; then comes parenteral solutions, i.v. fluids and injection lines.
This is followed by the manufacture of suppositories, rectal and vaginal.

There is no private manufacturing facility for phials – though cost of production is relatively
low for a high margin product, the manufacturing facility has a high capital cost
requirement to achieve, and maintain the standards required of GMP (good manufacturing
practice).

All these companies are small, with relatively low gross revenues.



31
     Personal communication



4.0 PHARMACEUTICAL SECTOR                                                                   23
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 31 of 68


Pharmaceutical and Medical Products in Iraq           IZDIHAR— USAID Contract #267-C-00-04-00435-00


The top companies are:

          1.     Thafor: Manufacturer of tablets and suppositories. It was noted that in 2000
                 the manufacturing line cost less than USD 750,000.

          2.     Al Mansour: A traded joint stock company with a significant ownership by
                 the ‘Pharmacists Syndicate’. In 2004 the company demonstrated a sales
                 revenue of ID 390 million on which it showed a small loss of ID 3 million.
                 Iraq stock exchange information is appended at Appendix C.

          3.     Asharq Alawasit (Middle East Company):                  Described as the most
                 competent.

          4.     Akai: The biggest in the private sector. Established by an Indian company
                 the company is now owned by the Arab League. The company produces
                 antibiotics, in a filling, labelling and packing operation.

          5.     Al Forat: Produces cough medicines and paracetamol.

          6.     El Shahid: This company pioneered the manufacture of cough syrups in
                 Iraq.

Since the 2003 war there has been an increase in the number of unlicensed
manufacturers, possibly up to 18, with little, or none, supervision by the regulatory
authorities resulting in a consequential lack of GMP 32, and obvious effects on healthcare.

In the animal medicine/veterinary side, one company is listed, and traded on the stock
exchange:

          1.     Al-Kindi for the Production of Veterinary Vaccines and Drugs. This
                 company was established in 1990, and on sales of ID 420 million showed a
                 profit of ID 77 million (approximately USD 55,000) in 2004. The Company’s
                 annual return is in Appendix C.

4.3.3 Imports

4.3.3.1          Sources of Origin

The author was not able to access import statistics for Iraq, therefore the sources of origin
were compiled from two principal sets of sources; the export statistics of individual
countries or blocks of countries where available; and Comtrade – the trade database of the
UN. A full compilation of this data is given in Appendix D, for the period 1980 to 2005.

The principal sources are the EU 25, notably France, Belgium and Germany, Switzerland,
India, Jordan, with smaller quantities from Iran and Dubai, then with very low volumes
                                              33
emanating from a broad spectrum of countries .

Table 4.3.3.1 gives a summary of the values of reported exports to Iraq in the
pharmaceutical, drugs and consumables listed as in HS chapter 30 (including 3006).

32
 Personal communication
33
 These additional countries include Bulgaria, Canada, Chile, Colombia, Hungary, Korea, Mexico, Morocco,
Norway, South Africa, Sweden and Macedonia



4.0 PHARMACEUTICAL SECTOR                                                                           24
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 32 of 68


Pharmaceutical and Medical Products in Iraq              IZDIHAR— USAID Contract #267-C-00-04-00435-00


These are given in totals, to quantify the potential size of the market; the numbers are then
broken down into categories further in the chapter.

        Table 4.3.3.1 Summary table of pharmaceutical reported exports to Iraq 34

Source             1999         2000           2001         2002         2003         2004          2005
Jordan                                                    48,182,236 39,233,885 30,551,578 25,679,119
Dubai                                                                                               4,269,453
EU 25             25,098,430 41,823,289 54,835,458 67,199,639 67,440,699 72,001,677 80,975,996
Switzerland                                               15,218,898    5,892,771 51,080,327 24,723,158
India                                         5,040,000    7,270,000    7,820,000 30,080,000 18,370,000
US                                       0            0            0      178,000     2,137,000     1,793,000
Japan                                                      2,226,874      794,360       257,519       795,130
Russian Fed                                                    5,399                    524,679     1,170,374
China                                                      4,785,260    2,550,605       471,214     1,246,905
Pakistan                                                                    12,509       69,832       174,056
Turkey                                                                  1,921,404     2,115,399     2,715,324
Iran                                                                    3,301,806     5,862,200     8,550,850
       TOTAL 25,098,430 41,823,289 59,875,458 144,888,306 129,146,039 195,151,425 170,463,365
Notes:
These figures are by reported values, where domestic sources discuss volumes, the comparative should be
noted. The US figures given in the table are from the TradeStats Express – National Express Database, which
is categorized as per the HS chapters and sections. Other categorizations used by the US authorities include
the five figure end use code for pharmaceutical preparations of 40100 which then offers the following figures
for exports to Iraq in value: 2003, USD 7,267,000; 2004, USD 2,151,000; and 2005, USD 2,787,000. In
addition the three figure SITC code is used – 542, Medicaments (including veterinary medicaments) - which
offers an FAS value of exports to Iraq of USD 130,000, and 541 medicinal and pharmaceutical products, other
than medicaments (of group 542), which offers a figure of USD 1,731,000 for the same year.

        Graph 4.3.3.1 Pie chart representing sources of pharmaceutical reported exports to
        Iraq in 2005, by value.
                                       Pharmaceutical Imports
                                                  Iraq 2005



                                          Iran (5.02%)
                                   Turkey (1.59%)
                                Pakistan (0.10%)
                                  China (0.73%)
                          Russian Fed (0.69%)
                                 Japan (0.47%)
                                   US (1.05%)                        Jordan1 (15.06%)
                          India (10.78%)                                    Dubai (2.50%)




                Switzerland (14.50%)



                                                                      EU 25 (47.50%)




34
  Sources: Jordan; Comtrade, Dubai; Dubai Customs Authority/Dubai World, EU 25, Eurostat, Switzerland,
Comtrade, India Department of Commerce; Export Import Data Bank, USA; US Census Bureau, Japan,
Russian Fed, China, Pakistan, Comtrade.



4.0 PHARMACEUTICAL SECTOR                                                                               25
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 33 of 68


Pharmaceutical and Medical Products in Iraq                 IZDIHAR— USAID Contract #267-C-00-04-00435-00


Within the Iraqi domestic market are also reported significant quantities of products of
Egyptian and Syrian origin, though these are reported as part of the longitudinal study in
the next section the recorded volumes are low. Both countries have an active
pharmaceutical manufacturing sector, not dissimilar to that of Jordan, producing generics,
reformulations largely exported to the MEA region.

4.3.3.2           Longitudinal study

Table 4.3.3.2 shows the total pharmaceutical spend in USD (nominal, unadjusted) for the
period 1980 to 2005 35 with the nominal amount per capita spend. Graph 4.3.3.2
demonstrates this.

      Table 4.3.3.2 Gross USD spent on pharmaceutical imports 1980 – 2005 with per
      capita 36 nominal expenditure
          Year                      1980            1981            1982           1983           1984
          USD                139,303,675    147,860,611      130,108,337     85,904,365    120,813,379
          Pop (mill)                   14        14.531           14.974         15.417              16
          USD per capita             9.95         10.18              8.69           5.57           7.55
          Year                      1985           1986             1987           1988           1989
          USD                185,095,081    201,533,669      158,669,875    258,638,372    238,796,578
          Pop (mill)                  16          16.71           17.127         17.554         18.012
          USD per capita           11.57          12.06              9.26         14.73          13.26
          Year                      1990          1991              1992          1993           1994
          USD                195,651,506      49,740,973      70,305,192    101,391,816     76,320,755
          Pop (mill)              18.515           19.07          19.672         20.309         20.967
          USD per capita           10.57            2.61             3.57           4.99           3.64
          Year                      1995           1996             1997           1998           1999
          USD                115,620,749      21,065,038      76,785,334    169,347,221    114,080,279
          Pop (mill)              21.632          22.301          22.977         23.662          24.36
          USD per capita             5.34            0.94            3.34          7.16           4.68
          Year                      2000            2001            2002          2003           2004
          USD                103,025,769    148,089,234      178,194,896    143,134,293    210,225,234
          Pop (mill)              25.075         25.806            26.55          27.03         28.057
          USD per capita             4.11          5.74             6.71           5.30           7.49
          Year                      2005
          USD                174,179,699
          Pop (mill)              28.807
          USD per capita            6.05

35
  SITC Section 54 Medicinal and pharmaceutical products: Comtrade
36
   Population statistics: Informal communication; the figures represented here are possibly true for a
theoretical entire population with no discount for the current mortality rate and the rapidly increasing
migration. For the latter, figures may be estimated in Jordan from the family registration cards issued: At the
end the of 2005 such a card had the serial number in the 649,000’s, thus suggesting given a family size of
four, a Jordanian Iraqi population of not less than 2.6 million, however Jordanian authorities estimated ½
million, and current figures assume 1 million each in Jordan and Syria through the formal and informal
migration to Syria, estimated (BBC) at 750,000, in addition there are 150,000 in Egypt (UNHCR). There are
communities further afield, and if these are taken into account, then should be added total populations
(electoral commission list) Australia, Canada, Denmark, France, Germany, Iran, Jordan, The Netherlands,
Sweden, Syria, Turkey, the UAE and the USA. IECI estimated 4 million voters at end Dec 2005. With an
informal estimate of up to 655,000 dead (Lancet, though there is much discussion about the size, the number
of violent deaths is significant.) a conservative estimate of loss of domestic population is approximately 5
million. This equates to approximately 17% of the population. It is also worthy of note that a
disproportionate number of the middle/professional classes have left, denuding the state of essential skill sets.



4.0 PHARMACEUTICAL SECTOR                                                                                    26
    Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 34 of 68


Pharmaceutical and Medical Products in Iraq                                IZDIHAR— USAID Contract #267-C-00-04-00435-00



                     Graph 4.3.3.2 (a) Iraq pharmaceutical imports 1980-2005 USD nominal



                                 Iraq - Pharma Imports USD (nom)

                     300,000,000                                                                                     16.00




                                                                                                                             USD per capita (nom.)
                                                                                                                     14.00
  USD total (nom.)




                     250,000,000
                                                                                                                     12.00
                     200,000,000                                                                                     10.00
                     150,000,000                                                                                     8.00
                     100,000,000                                                                                     6.00
                                                                                                                     4.00
                      50,000,000                                                                                     2.00
                                        0                                                                            0.00
                                 19 2
                                 1984
                                 19 6
                                 19 8
                                 19 0
                                 19 2
                                 1994
                                 19 0




                                 19 6
                                 20 8
                                 20 0
                                 20 2
                                   04
                                   8
                                   8




                                   0
                                   8
                                   8
                                   9
                                   9

                                   9
                                   9
                                   0
                                 19




                               Nominal USD imports                                Nominal per capita spend


                     Graph 4.3.3.2 (b) Adjusted pharmaceutical spend USD/capita 1980-2005


                                                Per capita expenditure 2005 dollars


                       18.00
                       16.00
                       14.00
                       12.00
                       10.00
                        8.00
                        6.00
                        4.00
                        2.00
                        0.00
                            80

                                   82

                                          84

                                                 86

                                                        88

                                                               90

                                                                      92

                                                                             94

                                                                                    96

                                                                                           98

                                                                                                  00

                                                                                                         02

                                                                                                                04
                          19

                                 19

                                        19

                                               19

                                                      19

                                                             19

                                                                    19

                                                                           19

                                                                                  19

                                                                                         19

                                                                                                20

                                                                                                       20

                                                                                                              20




4.3.4 Estimates of Current Market Size

A nominal valuation of the sales revenue from the public sector is a revenue of some USD
20 million based on the 2002 figures, and personal communication. The figure for the
private sector is an estimate, based on the figures for Al Mansour with a revenue of




4.0 PHARMACEUTICAL SECTOR                                                                                                                            27
      Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 35 of 68


Pharmaceutical and Medical Products in Iraq              IZDIHAR— USAID Contract #267-C-00-04-00435-00


approximately USD 270,000 in 2004. If all fifteen registered companies have the same
order of revenue, that means a realistic maximum revenue of about USD 4 million.

The two figures respectively of domestic manufacture, by value, (24 million) and imports
(174 million) thus suggest a potential total domestic pharmaceutical market, by value, of
USD 198 million.

This offers a domestic pharmaceutical expenditure of approximately USD 7.3 per capita,
which is significantly below that of OECD countries.

There are considerations as noted that these figures do not accurately reflect actual
expenditure, for example, it is reported that annual average expenditure on general
antibiotics is USD 50 million annually and for Mobic (meloxicam) is USD 4.5 million.

In 1989 the MoH reported spending 37 USD 360 million for imported pharmaceuticals,
vaccines, medical appliances and disposable supplies; USD 100 million for raw materials
for the state manufacturing operations, and a further USD 30 million for spare parts and
the maintenance of health service equipment 38.

In response to the sanctions drug supply was rationed, and that between 1990-97 the
WHO estimated that the government contributed USD40-50 million p.a. approximately 10­
15% of needs.

4.4        Estimate of Potential Market Size

4.4.1 Introduction

To estimate the potential size of the market in stable Iraq key indicators of total population
and per capita spending in markets of a similar demographic profile may be made, and
these in turn compared with markets with, for example larger GDP per head. In addition,
to understand some of the shape of the market the morbidity and mortality statistics can
indicate where market opportunity and development might lie.

Taken together these figures can then give an indication of the range of total potential
market size and the sector profile.

4.4.2 Drug Spending Per Capita

Spending on pharmaceuticals is given for 1996 in table 4.4.2, extracted from a study39, and
then in graph 4.4.2 this expenditure is compared with the GDP per capita for those
countries where both data sets were available (note the data set for GDP is 1997, one year
later, however the comparison would appear valid).

The findings of the study showed that there was a general uniformity across the OECD
nations on the level of per capita spending on pharmaceuticals (median expenditure of
USD 234, mean 240, standard deviation of 58, maximum of 349 and minimum of 126
USD). The relationship between GDP per capita (adjusted for PPP) and the spend is
practically flat, indicating that amongst the OECD there is no real trend between increased
GDP and overall spend on pharmaceuticals. However, it could be assumed that these

37
     Cited in Medicines and Medical Supplies. United Nations Development Group. http://iraq.undg.org
38
     And USD 10 million for ambulances and logistical vehicles



4.0 PHARMACEUTICAL SECTOR                                                                              28
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 36 of 68


Pharmaceutical and Medical Products in Iraq           IZDIHAR— USAID Contract #267-C-00-04-00435-00


countries have reached the optimum level of expenditure. Where a country has a low per
capita GDP and low overall healthcare expenditure, it may be assumed that a relationship
may well exist between an increase in GDP and an increase in healthcare expenditure.

Amongst the OECD there is much greater variation in the proportion of healthcare
expenditure which is spent on pharmaceuticals. This is shown in Graph 4.2.2 (b), showing
that as GDP/capita increases the proportion of healthcare expenditure dedicated to
pharmaceuticals decreases. The authors hypothesise that this is related to the purchase
of pharmaceuticals on the international market, whereas the balance of healthcare is
purchased domestically (usually).

        Table 4.4.2 Drug spending per capita shows the spending per capita for
        OECD countries 39 1996

         Country             Drug spending       Physician     Percent of total     GDP per
                             per capita USD      visits per    health spending    capita (1997)
                                                   capita        on drugs %
         Australia          202                6.6            11.4                20,170
         Austria            247                6.3            14.1                21,980
         Belgium            306                8.0            17.9                22,370
         Canada             258                6.5            12.5                21,860
         Czech Republic     234                Na             25.9                11,380
         Denmark            165                5.4            9.2                 22,740
         Finland            209                4.1            15.                 18,980
         France             337                6.5            16.8                21,860
         Germany            289                6.4            12.7                21,300
         Greece             236                Na             26.6                13,080
         Hungary            172                14.8           28.5                7,000
         Iceland            312                4.8            16.5                n.a.
         Ireland            126                Na             9.9                 16,740
         Italy              284                Na             17.9                20,060
         Japan              349                15.8           20.8                23,400
         Korea              Na                 9.5            Na                  13,500
         Luxembourg         250                Na             11.7
         Mexico             Na                 2.1            N                   8,120
         Netherlands        193                5.7            10.9                21,340
         New Zealand        194                Na             15.2                16,600
         Norway             174                Na             9.0                 23,940
         Poland             Na                 5.4            Na                  6,380
         Portugal           282                3.2            26.3                13,840
         Spain              223                N              20.0                15,720
         Sweden             218                3.0            13.0                19,030
         Switzerland        190                Na             7.6                 26,320
         Turkey             Na                 Na             31.6                6,430
         UK                 218                5.9            16.5                20,520
         USA                344                6.0            8.8                 28,740
         OECD               234                5.9            15.9




39
 Extracted from Exhibit 5, Anderson, Gerard F and Poullier, Jean-Pierre. Health Spending, Access and
Outcomes: Trends in Industrialized Countries. Health Affairs 18 (3) 178-192. 1999. Sourced OECD Health
Data 98: A comparative analysis of twenty-nine countries. OECD 1998.



4.0 PHARMACEUTICAL SECTOR                                                                           29
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 37 of 68


Pharmaceutical and Medical Products in Iraq                                                                    IZDIHAR— USAID Contract #267-C-00-04-00435-00


        Graph 4.4.2 (a) OECD Expenditure on pharmaceutical products (drugs) per capita39

                                                                    Expenditure on Drugs per capita
  GNP (PPP) per capita (1997)
  30,000                                                                                                                                                               USA


                                                               Switzerland

   25,000                                                    Norway
                                                         Denmark                                                                                                         Japan
                                                                                                                                                        Belgium
                                                                                                                            Austria Canada                      France
                                                                     Netherlands                                                                    Germany
                                                                                 Australia            UK
                                                                                                                                                   Italy
   20,000                                                                                 Finland

                                                                                                    Sweden
                                                         Ireland         New Zealand
                                                                                                           Spain
   15,000                                                                                                                                 Portugal
                                                                                                                      Greece

                                                                                                           Czech Republic

   10,000
                                                         Hungary


     5,000
                126 172 190 194 209 218 234 236 250 282 289 312 344
                                     Expenditure (1996) USD



        Graph 4.4.2 (b) Proportion of GDP spent on healthcare against GDP per capita
                                                                                           Expenditure on drugs

                                                                    Proportion of healthcare spend
                                           35
                                                            Denmark

                                           30                      Hungary
                 Healthcare expenditure on drugs %




                                                                        Switzerland
                                                                            Netherlands
                                                                      Norway
                                           25

                                                                                                                                                  Belgium
                                                                               New Zealand
                                           20
                                                                                                        Spain                             Italy
                                                                                                           Czech Republic        Canada
                                                                                     Australia Sweden
                                           15                                                                                    Portugal
                                                                                                      UK            Greece
                                                                                                                         Luxembourg
                                                                                                             OECD      Austria
                                                                                            Finland
                                           10                                                                                               Germany Iceland      USA
                                                                                                                                                            France


                                                     5
                                                                     11,380 15,720 18,980 20,170 21,340 21,980 23,400 28,740
                                                                                       GDP per capita
                                                                                           Trend line




4.0 PHARMACEUTICAL SECTOR                                                                                                                                                        30
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 38 of 68


Pharmaceutical and Medical Products in Iraq                                                    IZDIHAR— USAID Contract #267-C-00-04-00435-00


        Graph 4.4.2 (c) Pharmaceutical spend versus GNP for Iraq and regional
        neighbours 1997 40
                                                                      Pharma Spend vs GNP (PPP)
                                                                             USD per Capita 1997

                                             100
                                                       90                                                                       Israel
                                                       80
                                                       70
                             Per Capita Spend Pharma




                                                       60
                                                       50
                                                       40                                                              Turkey
                                                       30
                                                                                                             Tunisia
                                                       20                                    MoroccoJordan
                                                                            Egypt
                                                                   Iraq
                                                       10 Pakistan                   Syria
                                                        0
                                                              1,590 1,956 2,940 2,990 3,130 3,430 4,980 6,430 16,960
                                                                                Per Capita GNP (PPP)


Graph 4.4.2 (c) shows the pharmaceutical spending against per capita GNP for regional
countries. This graph is meant to demonstrate that the pharmaceutical spending per capita
of Iraq is in line with regional norms (GNP was estimated, see footnote). Graph 4.4.2 (d)
demonstrates the Iraqi spend per capita with the associated linear trend line.

        Graph 4.4.2 (d) Import spend (adjusted to 2005 dollars), with the linear trend line
        to demonstrate potential pharmaceutical spending

                                                                         Import Spend USD (2005 ajusted)

                             9.00
                             8.00
                             7.00
            USD per capita




                             6.00
                             5.00
                             4.00
                             3.00
                             2.00
                             1.00
                             0.00
                                                            1997 1998 1999 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010

                                                                          Real USD import spend per capita 2005 dollars
                                                                          Linear (Real USD import spend per capita 2005 dollars)



The graph thus indicates that five years out from 2005 (2010) the current trend indicates a
spend of USD 8.00 per capita, the range is approximately +/- USD 1.2, therefore an
approximate spend might reach USD 9.20 per capita, if current conditions prevail.

40
  Source for GNP: World Development Report 1998/99 Key Economic Indictors: that for Iraq was taken as
the mean of the range for the lower middle income group as per footnote (g) of Table 1(a) op cit.



4.0 PHARMACEUTICAL SECTOR                                                                                                                31
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 39 of 68


Pharmaceutical and Medical Products in Iraq             IZDIHAR— USAID Contract #267-C-00-04-00435-00



         Graph 4.4.2 (e) Total USD import spend adjusted 2005 dollars with trend


                               Import Spend USD (2005 adjusted)

      300,000,000

      250,000,000
      200,000,000

      150,000,000
      100,000,000

       50,000,000
                0

                  03
                 97

                 98

                 99

                 00

                 01

                  02



                 04

                 05

                 06

                 07

                 08

                 09

                 10
               19

               19

               19

               20

               20

               20

               20

               20

               20

               20

               20

               20

               20

               20
                                              Series1         Linear (Series1)



On the basis of the foregoing the total potential market as given in graph 4.4.2 (e) is some
USD 250 million, plus (or minus) the annual variance, the local public sector and private
sector components.

4.4.3 Additional Sources of Supply

The formal means of supply are the private and public sector, in addition there is the black
market, where participants recognise its illegality but are relatively informed, and the grey
market, which is illegal, and many participants are uninformed; and additionally, the NGO
imports. In particular the latter can be quite significant in certain areas, e.g. in child care
(UNICEF) emergency relief (UNHCR). In terms of statistical reporting, many of the NGO
products will be reported in customs declarations, however where they are not, the total
consumption cannot be reported accurately. However, in terms of total potential market,
on a commercial basis the figures as reported appear to be the most appropriate and best
available.

4.5      Regional Market Comparisons

The paragraphs below look at the markets in a number of Near/Middle East countries.

4.5.1 Egypt

Multi-nationals account for probably some 65% of the USD 1.6 billion Egyptian market,
direct local manufacture (30%) and 35% licensing agreement with Egyptian companies.
The AstraZeneca company doubled employment to 350 people, USD32 million investment,
capacity 250 mill tabs per year able to expand to 400 million per year.




4.0 PHARMACEUTICAL SECTOR                                                                         32
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 40 of 68


Pharmaceutical and Medical Products in Iraq           IZDIHAR— USAID Contract #267-C-00-04-00435-00


The market estimate offers a per capita consumption of this, the largest market in the
Middle East/North Africa, of some USD 22 in 2006 41, with a market growth of 4%. It is
acknowledged that this study is not a full formal meta-analysis of the regional markets, and
that there are discrepancies amongst reported figures, however, these are considered
indicative of market status. Also notable is the significant difference between these and
OWCD reported expenditures. Within this lies another aspect, of taxes, controlled prices
and pricing regimes, margins dissimilar markets.

There are approximately 30 pharmaceutical manufacturing companies in Egypt, most in
the private sector, nine 42 of which are in the top 100 Egyptian companies by revenue, led
by Egyptian International Pharmaceutical Industries Company (EIPICo) with a 2003
revenue of LE 535.3 million (USD 91.5 million). In addition most multi-nationals are
present in the country, and developments have included the 1998 purchase of a 90%
stake in Amoun Pharmaceuticals by GlaxoSmithKline and the development this year of a
new manufacturing site by AstraZeneca with an investment of USD 32 million. Notably in
the last instance reference was made to the compliance of Egypt with the TRIPS elements
related to the WTO accession completed in 2005.

4.5.2 Syria

In 1998 it was reported39 that there were two state owned manufacturing companies in
Syria: Thameco, owned by the Ministry of Industry and Dimas, by the Ministry of Defence,
though the private sector was developing. At the time of writing 56 private companies
were manufacturing, supplying 89% of the country’s needs, 70% under special licence. A
number of the most significant are listed in the footnote 43.

Syria has applied for WTO membership however the application has not yet been
accepted. In terms of TRIPS, in 2000 the government passed a copyright that extended
patent protection to pharmaceutical NCEs 44 and increased patent protection to twenty
years, thus bringing it into line with TRIPS requirements for WTO accession.

4.5.3 Iran

In 1997 the total pharmaceutical sales were estimated at 1,045 million USD 45, though
another source 46 estimated at 1999 sales of only USD 600 million, representing
pharmaceutical spending of USD 9 per capita. It was reported that in 1991 there were
some 39 operating production units, and by 1995 these were supplying 93% of domestic
pharmaceutical requirements, though this is believed now to have reduced to around 80­
85% with the balance imported. The majority are state owned companies, with a small

41
   Pharma Outlook Quarter 1, 2006: Espicom Business Intelligence.
42
   [Company, (2003 revenue) EIPICo (536); Medical Union Pharmaceuticals (331); Pfizer Egypt (278);
Amoun Pharmaceutical an Chemical Industries (259); Nile Pharmaceuticals and Chemical industries
.Company (259); Cairo Pharmaceuticals and Chemical Industries Co (197); Alexandria Pharmaceuticals and
Chemical industries (191); Memphis Pharmaceuticals (142) Arab Drugs and Chemical Industries (134). Net
profit margins range for these from 13% (Arab Pharma. 2006) to 24% (EIPICo 2005) and for listed Pharco
48%.
43
   Adamco Pharmaceutical Industries; Aleppo Pharmaceutical Industries; Al Fares Pharmaceuticals; El Saad
Pharmaceuticals; MBC Pharmaceutical Industries; Medipharm; Oubari Pharmaceutical Products; KC Pharma;
Unipharma; Barakat Pharmaceutical Industries.
44
   SABA Bulletin November 2000.
45
   Source: World Drug market Manual 1998: Asia, Africa & Australasia. IMS World Publication 1998.
46
   Healthcare Markets Fact Book 2003. Espicom Business Intelligence May 2002.



4.0 PHARMACEUTICAL SECTOR                                                                            33
      Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 41 of 68


Pharmaceutical and Medical Products in Iraq           IZDIHAR— USAID Contract #267-C-00-04-00435-00


minority operating in the nascent private sector. The twenty largest belong to the
Pharmaceutical Industry Group within the National Iranian Industries Organisation.

It is noted that 85% of pharmaceutical raw materials were imported, and of finished
product there was a small amount of exports. Further details may be explored through
reference (45).

4.5.4 Jordan

Prior to 2000 the country was typical of the region, importing raw materials and
formulating/reformulating patented products as well as, frequently with Indian assistance,
reverse-engineering patented products. There are 15 manufacturers of pharmaceuticals in
Jordan (as of December 2005 47), but four of them 48 have some 90% of the market. Most
of the newcomers that entered the market after 1990 were encouraged by the potential
opportunities of breaking patents and the lucrative export market the Arabic non-
signatories to the WTO, at that time of Iraq, Saudi Arabia and Algeria, for example.. In
2001 the country signed a free trade agreement with the USA that required it alter its
patent/copyright law to reflect international agreements on intellectual property, and the
Drug Producers Federation said that the agreement confirmed their commitment to that.

In addition as Jordan applied to the WTO at that same time the new laws have to comply
with the TRIPS requirements of accession.

4.5.5 Saudi Arabia

Saudi Arabia does not manufacture significant quantities of pharmaceutical products,
though it imports semi-finished product which is then repackaged, labelled and exported.
The market is significant, with imports of some USD 1.5 billion. The country has applied
for WTO accession, and as a part of the process has to resolve its complicated sets of
laws regarding patents.

4.6        Market Segmentation by Therapeutic Area

Table 4.6 and graph 4.6 show the split in pharmaceutical spend in a typical OECD country
(United Kingdom) this is purely shown for exemplary purposes only, but does demonstrate
the high and increasing spend on cardiovascular products, CNS products and the
significant decrease in GI products.




47
     World Pharmaceutical Market: Espicom Business Intelligence. December 2005
48
     Arab Pharmaceutical Manufacturing Company, Dar al Dawa, Hikma Pharmaceuticals, JPM



4.0 PHARMACEUTICAL SECTOR                                                                       34
                                     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 42 of 68


Pharmaceutical and Medical Products in Iraq              IZDIHAR— USAID Contract #267-C-00-04-00435-00



Table 4.6 Cost of prescriptions dispensed in various disease areas UK 1995-2003 USD millions 49

                             1995            1996            1997           1998             1999            2000            2001            2002                2003
Gastro-intestinal           956 14.51%    1,158 15.06%    1,283 14.61%   1,287 13.27%     1,281 12.08%    1,130 10.80%    1,087 9.97%     1,202 9.48%     1,334 9.53%
system
Cardiovascular            1,180 17.91%    1,401 18.22%    1,644 18.70%   1,921 19.82%     2,251 21.22%    2,398 22.92%    2,587 23.74%    3,192 25.17%    3,684 26.31%
system
Respiratory system          817 12.40%      935 12.16%    1,046 11.90%   1,156 11.92%     1,170 11.03%    1,129 10.79%    1,149 10.54%    1,269 10.01%    1,337 9.55%
Central Nervous             805 12.21%    1,016 13.21%    1,259 14.33%   1,504 15.51%     1,668 15.73%    1,717 16.41%    1,884 17.29%    2,253 17.76%    2,485 17.75%
System
Infections                  429 6.51%      438 5.70%       455 5.18%         445 4.60%     461 4.35%       430 4.11%        394 3.62%       423 3.33%       436 3.12%
Endocrine System            527 8.00%      627 8.16%       745 8.48%         845 8.71%     930 8.77%       950 9.08%      1,011 9.27%     1,184 9.33%     1,275 9.11%
Obstetrics and              151 2.30%      148 1.93%       165 1.88%         195 2.02%     228 2.15%       256 2.44%        284 2.60%       339 2.67%       379 2.71%
Gynecology
Malignant disease           185 2.80%      222 2.88%       257 2.92%         293 3.02%     493 4.65%       351 3.35%       373 3.42%       435 3.43%       483 3.45%
Nutrition and blood         211 3.21%      231 3.00%       273 3.11%         316 3.26%     343 3.23%       354 3.38%       376 3.45%       430 3.39%       477 3.40%
Musculo-skeletal and        349 5.29%      390 5.07%       416 4.73%         421 4.34%     447 4.21%       437 4.18%       423 3.88%       490 3.86%       544 3.89%
joint disease
Eye preparations             85 1.29%         92 1.20%     110 1.25%         124 1.28%     139 1.31%       144 1.37%       154 1.41%       174 1.37%       183 1.31%
Ear, nose and                73 1.10%         84 1.10%      92 1.04%          99 1.02%     100 0.95%        92 0.88%        91 0.83%        99 0.78%       105 0.75%
oropharynx
Skin                        284 4.31%      334 4.34%       355 4.04%         368 3.79%     361 3.40%       333 3.18%       338 3.10%       370 2.92%       379 2.71%
Immunological               151 2.30%      156 2.03%       183 2.09%         185 1.91%     184 1.74%       192 1.84%       181 1.66%       189 1.49%       204 1.46%
products
Anaesthesia                   3 0.05%        3 0.04%         5 0.06%           5 0.05%       5 0.05%         5 0.04%         4 0.04%         6 0.05%         6 0.04%
Other (including            382 5.80%      454 5.91%       499 5.68%         530 5.47%     542 5.11%       546 5.22%       561 5.15%       629 4.96%       689 4.92%
dressings and
appliances)
                TOTAL     6,590           7,688           8,788          9,695           10,604          10,464          10,897          12,684          14,000




49
     Source: UK ABPI: figures converted to USD at prevailing exchange rate




4.0 PHARMACEUTICAL SECTOR                                                                                                                                         35
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 43 of 68


Pharmaceutical and Medical Products in Iraq             IZDIHAR— USAID Contract #267-C-00-04-00435-00




      30.00%
      25.00%
      20.00%
      15.00%
      10.00%
        5.00%
        0.00%
                   1995          1996     1997   1998   1999      2000        2001        2002     2003
                    Gastro-intestinal system              Cardiovascular system


                    Respiratory stystem                   Central Nervous System


                    Infections                            Endocrine System


                    Obstetrics and Gynaecology            Malignant disease


                    Nutrition and blood                   Musculo-skeletak and joint disease


                    Eye preparations                      Ear, nose and oropharynx


                    Skin                                  Immunologica products


                    Anaesthesia                           Others (including dressings and applia




4.0 PHARMACEUTICAL SECTOR                                                                                 36
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 44 of 68


Pharmaceutical and Medical Products in Iraq           IZDIHAR— USAID Contract #267-C-00-04-00435-00




5.0 MEDICAL PRODUCTS SECTOR
5.1     Introduction and Definition

Table 5.1 gives abbreviated selected headings from the Harmonisation Code for medical
appliances and devices. This defines the area of study for this report. Section 5.2 gives
the actual import figures for this area and looks at comparative data for the region.

        Table 5.1 selected HS headings of Section 18 Chapter 90, Heading 9018 ff

                                                                 HS Code
                      ECG machines                                  90181130
                      Ultrasonic scanning apparatus                 90181200
                      MRI scanners                                  90181300
                      Scintigraphic apparatus                       90181400
                      Electro-diagnostic apparatus                  90181900
                      UV/IR Equipment                               90182000
                      Syringes                                      90183100
                      Tubular needles for sutures etc               90183200
                      Needles, catheters etc                        90183900
                      Dental drill engines                          90184100
                      Dental Instruments                            90184900
                      Ophthalmic Instruments                        90185000
                      Other medical instruments & appl.             90189000
                      Mechanical therapy appliances                 90191000
                      Ozone/oxygen/aerosol therapy                  90192000
                      Breathing appliances                          90200000
                      Orthopaedic or fracture appliances            90210000
                      Artificial joints                             90213100
                      Orthopaedic & fracture appliances             90211900
                      Artificial teeth                              90212100
                      Dental fittings                               90212900
                      Artificial parts of the body                  90213000
                      Artificial joints for orthopaedic purps.      90213100
                      Artificial parts of the body                  90213900
                      Hearing aids                                  90214000
                      (Heart) pacemakers                            90215000
                      Articles or appliances, worn or carried       90219000
                      Computer tomography                           90221200
                      X ray for dentistry                           90221300
                      X-ray for medicine                            90221400
                      X-ray – other                                 90221900
                      alpha, beta, gamma ray therapy                90222100
                      for other uses                                90222900
                      X-ray tubes                                   90223000
                      X-ray generators, other                       90229000




5.0 MEDICAL PRODUCTS SECTOR                                                                     37
      Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 45 of 68


Pharmaceutical and Medical Products in Iraq                IZDIHAR— USAID Contract #267-C-00-04-00435-00


5.2        Medical Device Imports into Iraq

Iraq does not have a significant manufacturing industry in the defined areas, thus the total
size of the market is effectively the import figures. In addition as most of these devices,
appliances and consumables are being purchased through the MoH procurement system
for supply to either the hospitals or specialist clinics, the gross official import figures should
provide a good indication as to the size of the market.

This situation may change in the relative near future, however, with the announcement in
February of 2007 of the construction of a factory for syringes (and the author assumes
other medical equipment) funded by an Iranian initiative.

To look at the overall import trade of Iraq with the rest of the world, the five principal HS
Headings have been taken as below (abbreviated):

           Heading           Description
           9018              Instruments and appliances used in medical, surgical, dental and veterinary …
           9019              Mechano-therapy appliances, massage apparatus …
           9020              Other breathing appliances and gas masks excluding protective masks …
           9021              Orthopaedic appliance, including crutches, surgical belts and trusses
           9022              Apparatus based on the use of X-rays or of alpha, beta or gamma radiation …

These are then tabulated in table 5.2, and the results, by source, graphically displayed in
graph 5.2.

           Table 5.2 Medical Products Exports to Iraq 50

Source        H.S             1999         2000         2001         2002         2003         2004          2005
            Heading
Jordan       9018                                               8,731,059 31,340,976      7,440,510    5,880,806
             9019                                                  18,299                    93,311       49,585
             9020                                                   1,410                     6,266       21,691
             9021                                               1,379,618    184,537      1,687,902      440,183
             9022                                                 158,351    197,184        410,800      293,403
Dubai        9018                                                                                      3,152,739
             9019                                                                                         44,217
             9020                                                                                            410
             9021                                                                                        156,015
             9022                                                                                         15,248
EU 25        9018       30,870,620 32,429,721 96,659,992 95,517,521 48,849,828 26,744,418             40,415,355
             9019          801,338 1,105,497 4,622,138 13,610,132 3,970,524 2,586,108                  1,091,784
             9020                0    285,569          0    102,756     25,889      1,002                 76,775
             9021        2,044,125 2,598,756 6,572,082 8,749,421       195,447    601,701                766,142
             9022        8,523,082 24,519,762 11,819,973 25,785,609 45,310,962 16,284,170              4,272,399
Switz.       9018                                                       60,728     53,571              2,997,887
             9019
             9020
             9021                                                            2,504,229          574      345,193
             9022                                                                                        146,835
India        9018                                                               15,248      150,474       19,305
             9019
             9020
             9021                                                                                            4,856


50
     Source: Individual country and trading block statistics: Comtrade



5.0 MEDICAL PRODUCTS SECTOR                                                                                  38
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 46 of 68


Pharmaceutical and Medical Products in Iraq                         IZDIHAR— USAID Contract #267-C-00-04-00435-00


             9022                                                                          9,497                      36,277
USA          9018                                                                        619,071       8,045,058   6,539,860
             9019                                                          30,600        418,104         694,169     553,701
             9020                                                                          3,254         365,427   3,711,578
             9021                                                                                      1,030,837     343,125
             9022                                                         306,815             65,399   1,515,838   7,221,113
Japan        9018                                                         550,488             75,703     119,818   1,020,433
             9019                                                                                        129,735     461,706
             9020
             9021
             9022                                                                      7,586,974         88,161    2,318,398
Russian      9018                                                            1,429                                     2,551
Fed
             9019
             9020
             9021
             9022                                                                                                      8,735
China        9018                                                              169            69,653    136,275    1,485,340
             9019                                                                                                     31,008
             9020                                                                                                        600
             9021                                                                                                     11,613
             9022                                                                              9,211               1,947,213
Pakistan     9018                                                                                                      1,232
             9019
             9020
             9021
             9022
Turkey       9018                                                                        394,051 1,820,727 1,928,863
             9019                                                                         38,458    226,147    315,939
             9020                                                                          12609                34,715
             9021                                                                           2403    759,561    353,129
             9022                                                                         18,126      1,310    795,633
Totals       9018    30,870,620 32,429,721 96,659,992                 104,800,666     81,425,258 44,510,851 63,443,139
             9019       801,338 1,105,497 4,622,138                    13,659,031      4,427,086 3,729,470 2,547,940
             9020             0    285,569          0                     104,166         41,752    372,695 3,845,769
             9021     2,044,125 2,598,756 6,572,082                    10,129,039      2,886,616 4,080,575 2,420,256
             9022     8,523,082 24,519,762 11,819,973                  26,250,775     53,197,353 18,300,279 17,055,254
Total of                                                                             141,978,065 70,993,870 89,312,358
totals

           Graph 5.2 Sources of medical appliance and device imports into Iraq 2005
                                           Medical Imports into Iraq
                                                             2005


                                              Iran (0.13%)
                                        Turkey (3.83%)
                                    Pakistan (0.00%)
                                    China (3.89%)
                           Russian Fed (0.01%)                         Jordan (7.48%)
                              Japan (4.25%)                                   Dubai (3.77%)


                       USA (20.54%)




                          India (0.07%)
                     Switzerland (3.90%)                                         EU 25 (52.13%)




5.0 MEDICAL PRODUCTS SECTOR                                                                                            39
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 47 of 68


Pharmaceutical and Medical Products in Iraq                                               IZDIHAR— USAID Contract #267-C-00-04-00435-00


5.2.1 Comparative Market Size

Table 5.2.1 sets out the regional spend on medical products.

                                        Table 5.2.1 Iraq Comparative Market Size and Potential Market Value; medical
                                        products 2000

                                                     Country            GDP/capita              Med dev spend/capita
                                                                          (USD)                       (USD)
                                                     Yemen                       397                            1.11
                                                     Iraq                      1,060                            4.41
                                                     Syria                     1,158                            2.22
                                                     Morocco                   1,270                            1.99
                                                     Egypt                     1,300                            3.04
                                                     Iran                      1,633                            3.07
                                                     Algeria                   1,764                            2.50
                                                     Jordan                    1,794                           15.42
                                                     Tunisia                   2,170                            7.16
                                                     Turkey                    2,660                           10.01
                                                     Lebanon                   4,734                           20.94
                                                     Libya                     5,031                           10.77
                                                     Oman                      7,672                            8.69
                                                     Saudi Arabia              8,355                           14.47
                                                     Bahrain                  10,874                           20.00
                                                     Kuwait                   14,672                           22.38
                                                     Israel                   15,985                            8.59
                                                     UAE                      19,393                           54.48
                                                     Qatar                    27,918                           21.67



                                        Graph 5.2.1(a) Iraqi market in comparison to other MENA countries

                                                               Medical Devices Spend vs GDP
                                                                        USD per Capita 2000
                           100
                                                                                                                            UAE



                                                                                               Lebanon              Kuwait        Qatar
                                                                                                               Bahrain
                                                                             Jordan                      Saudi Arabia
                                                                                      Turkey     Libya
     Medical devices per capita spend




                                        10                                                                Oman          Israel
                                                                               Tunisia

                                                                      Iraq
                                                                       EgyptIran
                                                                            Algeria
                                                                      Syria
                                                                      Morocco

                                                       Yemen
                                         1
                                             100                    1,000                                    10,000                       100,000
                                                                                 GDP per capita




5.0 MEDICAL PRODUCTS SECTOR                                                                                                                     40
      Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 48 of 68


Pharmaceutical and Medical Products in Iraq                                         IZDIHAR— USAID Contract #267-C-00-04-00435-00


                                       Graph 5.2.1(b) Iraq in comparison to neighbouring markets

                                                              Medical Devices Spend vs GDP
                                                                      USD per Capita 2000
                                       5

                          4.5
                                              Iraq

                                       4

                          3.5
                                                                                         Egypt        Iran
        Per Capita Spend Med Devices




                                       3
                                                                                                                 Algeria
                          2.5                             Syria
                                                                      Morocco
                                       2

                          1.5

                                       1
                                              1,060        1,158           1,270           1,300      1,633          1,764
                                                                              Per Capita GDP




5.2.2 Medical Products by Sub-Sector

The Iraqi medical device market is set out in table 5.2.2. This gives a value for imports in
2000, and then an estimate for the size of the market, by sub-sector in 2003 and a forecast
estimate as to the value of the market in 2008. This was estimated on the ‘AAGR’ i.e.,
growth rate of 5.4% by the cited authors.

                                       Table 5.2.2 Iraq medical device market by sub-sector 51

                                                                                           2000    2003       2008

                                           Medical Device Market

                                           Domestic Production                              n.a.
                                           Imports (USD mill)                                97
                                           Exports (USD mill)                                 0
                                           Imports as % of market (est.)                    n.a.
                                           Major Domestic Mfrs

                                           Projected Medical Device Market
                                           Market (USD mill)                                            63       80
                                           AAGR %                                                      5.4       5.4
                                           Per capita (USD                                             2.9       5.4

                                           By sector (USD Millions)
                                           Bandages and other medical supplies                            5          7
                                           Medical X-ray film                                             2          2
                                           Rubber surgical gloves                                         2          2


51
     World Medical Market Report 2003; Espicom Business Intelligence March 2003




5.0 MEDICAL PRODUCTS SECTOR                                                                                                   41
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 49 of 68


Pharmaceutical and Medical Products in Iraq           IZDIHAR— USAID Contract #267-C-00-04-00435-00


             Medical, surgical or laboratory sterilisers                 <1         <1
             Wheelchairs                                                  1          1
             Contact lenses                                               2          2
             Medical equipment                                           31         40
              Electro-medical                                             7          9
              Syringes, needles & appliances                              8         10
              Dental instruments and appliances                           1          2
              Ophthalmic instruments and
             appliances                                                    1         1
              Other instruments and appliances                            14        18
             Therapy apparatus                                             3         4
             Orthopaedic/prosthetics goods                                11        13
             X-ray apparatus                                               7         9
             Medical furniture                                             1         1


5.2.3 Conclusion

Given the lack of domestic manufacture, there is a significant opportunity for a domestic
import substitution manufacturing opportunity. This will obviously rely on competencies
and expertises, not explored in this report, but should not be discounted.




5.0 MEDICAL PRODUCTS SECTOR                                                                     42
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 50 of 68


Pharmaceutical and Medical Products in Iraq               IZDIHAR— USAID Contract #267-C-00-04-00435-00




6.0 MEANS OF PHARMACEUTICALS
    AND MEDICAL PRODUCTS
    DELIVERY
6.1       Introduction

As noted in the introduction to this document the pharmaceutical and medical product
sector is characterised by the nature of the command economy structure of the Iraqi
economy. Prior to the invasion the Ministry of Health, through its wholly owned
organisation ‘Kimadia’ was responsible for the purchase of pharmaceuticals and medical
products, their distribution throughout the entire public health service network, and indeed
sold product on to the private sector. A small private pharmacy sector developed after
1994, however this is small in volume terms, though possibly quite profitable where the
pharmacy sells subsidised product to the retail customer. Most medical products as
defined in Section 5 are managed solely through the public network, however some
orthopaedic aids, for example wheelchairs, for which there is unfortunately a broad need,
may be purchased in the market.

This chapter gives the role and functions of the Ministry of Health and its departments,
then moves on to discuss procurement in the public sector, followed by the private sector,
and then prescription and retail pharmacy.

6.2       The Public Sector

6.2.1 The Ministry of Health (MoH) 52

The Health Ministry (MoH) was created in its current form in the middle of the 20th century.
Its defined task is to provide health and medical services to all Iraqi citizens in normal and
emergency circumstances. The Ministry also administers the health and medical centres
of Iraq, and has a duty to provide best care to all.

The Ministry has developed health care within Iraq, expanding hospital, consultative and
healthcare facilities in spite of the various conflicts and resultant damage inflicted over the
last several decades.

6.2.2 Directorates and Facilities of Health Ministry

6.2.2.1           Minister’s Office

The Minister’s office administrates and organizes the Ministry’s affairs and Minister’s work
program. This office also facilitates, in co-operation with the Information Department,
meetings between the Minister with the media, and with private citizens.


52
   The following paragraphs were extracted and modified from the Ministry of Health website
(www.healthiraq.org) and added to and adapted from other sources as required. It is acknowledged that some
transliteration, or interpretation, may have slightly distorted the intent of the original text, this is without
intention, and the text is designed to give the reader guidance.

6.0 MEANS OF DELIVERY                                                                                        43
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 51 of 68


Pharmaceutical and Medical Products in Iraq       IZDIHAR— USAID Contract #267-C-00-04-00435-00


The Institute of Forensic Medicine reports directly to the Minister’s Office.

6.2.2.2          Minister’s Deputy of Administrative Affairs

The Minister’s Deputy has a private office assisting him with his duties; in particular this
office also follows up the administrative plan and its implementation in cooperation with the
other directorates of the ministry.

6.2.2.3          Ministry’s Deputy of Technical Affairs

The Ministry’s Deputy for Technical Affairs has a private office which is responsible for any
technical implementation and evaluation of health services throughout the health service
including the health centres.

6.2.2.4          Office of the National Consultant for Mental Health

This office was founded after April 2003. Its task is to raise the performance and efficiency
of the psychiatric health services within the context of the current situation in Iraq to tackle
personal crisis arising from it.

6.2.2.5          Legal Consultant’s Office

The Legal Consultant’s Office was founded after April 20043. The role of the Office is to
broadly restudy health legislation, and to submit legal counsel for cases to the Ministry.
These include MoH case, those from other Directorates within the Ministry, and the
Directorates in the Governorates.

It also is responsible for checking all previous contracts under the ‘oil for food program’.

It is tasked with restudying the invitations for contracts and bids, and is to submit draft
regulations and laws to the state council related to the private sector.

6.2.2.6          Ministry’s Office

The Office comprises the following departments:

          International Health Department: Negotiates bilateral and multilateral agreements;
          implementation of agreements with WHO and the International Organization for
          Migration (IOM) and others; organising overseas treatment for patients; overseas
          training of MoH employees and foreign expert visits for treatment and training.

          Information Technology Centre: Provision of ICT within the MoH, the Health
          Directorates and healthcare facilities including computers and accessories;
          provision of web services; co-operation on ICT projects with external bodies;
          networking all healthcare facilities provision and management of appropriate
          software; creation of an electronic library and providing user-friendly access;
          provision of centralised ICT services; creation and maintenance of a health-care
          statistical database.

          Printing Department: Provision of printing services to MoH and all healthcare
          facilities; posters, bulletins and publications in co-operation with Information
          Department and Health Education Department; provision of external revenue
          generating printing services; establishing new printing facilities and re-training
          accordingly.



6.0 MEANS OF DELIVERY                                                                          44
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 52 of 68


Pharmaceutical and Medical Products in Iraq        IZDIHAR— USAID Contract #267-C-00-04-00435-00


          Information Department: Press relations; press releases; interviews with Health
          Minister, DGs; developing Journal of Health and Health Magazine; preparation of
          health education material on the risks of addiction; preparation of broadcast
          material including a weekly health programme, documentary material on the
          achievements of the MoH; information programme materials on current health
          situation; provision of materials for the web site; maintaining and developing a
          library of resources; market research to evaluate MoH performance; promoting
          public relations activities and a department in the Health Directorates, the
          Governorates, training the staff and supervising their performance.

          Follow-Up Department: Communicating centrally originated instructions from MoH
          or other government bodies, to all MoH Directorates; monitoring their
          implementation; dissemination of instructions and decisions of the Minister the
          periodical meetings of the DGs and the Health Directorates; follow-up of urgent
          applications for drugs or equipment ensuring these are communicated to the
          appropriate authority by the most efficient means.

          This office has several sections. It implements the following tasks:

          1-     Following-up and executing instructions issued by high level authorities.
          2 -    Arranging agreements with friendly states.
          3 -    Giving opportunities for treatment patients abroad.
          4 -    Providing printing requirements, issue prints and publications.
          5 -    Information covering of health activities.
          6 -    Securing nets and electronic sites to the ministry and its facilities in addition
                 to maintain computers.

6.2.2.7          General Inspector’s Office

The role of the office is to improve the performance of all the public sector health
institutions, audit the same and investigate public complaints. In addition it has a role in
the supervision of the private sector. Ten teams of six members (medical, admin, financial
etc) each have been formed to define the problems and issues facing the Health Offices as
a prelude to their resolution. The office is also responsible for the management of public
sector healthcare employee claims against the department.

In the private sector two employees from private hospitals, two pharmacies closed two
private drug warehouses suspended for two months and respectively the employees
concerned have been prosecuted and sentenced for drug trafficking. (2004)

6.2.2.8          Legal, Financial and Administrative Directorate

The roles of the Directorate include the human resources function; accounting and finance;
legal and counselling functions, including investigatory functions; facilities management
and transportation. Provision of crèche facilities. The Directorate comprises the following
Departments:

          -      Department of Personnel
          -      Department of Accounting
          -      Department of Legal Affairs
          -      Department of Administrative Affairs




6.0 MEANS OF DELIVERY                                                                          45
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 53 of 68


Pharmaceutical and Medical Products in Iraq      IZDIHAR— USAID Contract #267-C-00-04-00435-00


6.2.2.9          Directorate of Medical Operations and Specialized Services

Founded after the April 2003 its role was to transfer military medical treatment from the
Ministry of Defence to MoH. Subsequently its role has since expanded to include
supervision of the ambulance service; emergency medicine; disaster control; management
of specific medical categories; e.g., the armed forces, disabled; special needs; the prisons,
airports and aviation. This includes provision of emergency medical supplies, when
required.

The following rehabilitation centres have been established within the health-care structure
in Baghdad and the Governorates to provide medical services for rehabilitation of the
disabled:

          -      Al-Salam disabled rehabilitation centre
          -      Al-Musel disabled rehabilitation centre
          -      Thi-Qar disabled rehabilitation centre
          -      Al-Ghadeer disabled rehabilitation centre
          -      Al-Basra disabled rehabilitation centre
          -      Al-Hamza disabled rehabilitation centre
          -      Babylon disabled rehabilitation centre
          -      Baghdad artificial limbs centre
          -      Al-Anbar disabled rehabilitation centre
          -      Karkuk disabled rehabilitation centre
          -      Al-Thor city specialist health clinic
          -      Al-Shomookh City specialist health clinic

The above centres, co-ordinate with the non-governmental humanitarian organizations:

          -      to rehabilitate/rebuild health institutions
          -      to provide medical services and disabled rehabilitation
          -      to re-organize the National Assembly for Rehabilitation
          -      to coordinate with the National Assembly for Minor Affairs through a joint
                 Minors Victim Care Programme

Recently MoH has formulated the following facility within the Prisons of Iraq Rehabilitation
Office/Ministry of Justice. These institutions provide the medical & health services for
rehabilitating prisoners with medicine and vaccines free of charge:

          -      the health centre of Al-Resafa car and bus depot
          -      the medical clinic of Kadhmya Awal Prison
          -      the medical clinic of Al-Rahmanya Prison for Juveniles

A memorandum of understanding has been signed with the MoH and the Iraqi Army for
providing the Army with contracted medical and management staff from MoH for four
years. Health centres for the army have been established for treating, examining and
evacuating members of the armed forces and their families:

          -      Al-Taji Centre
          -      Karkoush Centre
          -      Al-Kasak Centre

Selective centres in Baghdad/Mousel/Basrah have been established for examining
volunteers for the army.




6.0 MEANS OF DELIVERY                                                                      46
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 54 of 68


Pharmaceutical and Medical Products in Iraq       IZDIHAR— USAID Contract #267-C-00-04-00435-00


To provide medical treatment to the police and army, and emergency treatment to the
public, Al-Amin specialised medical clinics have been established in Al-Ressafa and Al-
Karkh.

A National Guard medical clinic has been established and is supervised by the Medical
Operation & Specialized Services Office in Baghdad to provide the military staff with
medical care treatment, and emergency medical and surgical teams are provided to cover
terrorist activity.

6.2.2.10         Directorate of Planning and Resource Development

Its roles are the implementation of MoH strategic plans and health policies and budgeting.
It also supervises the distribution of technical, health and medical professions to MoH
facilities. It also evaluates the delivery of healthcare services, identifying areas of failure,
problems and issues in order to resolve these, advising on organisational issues within the
MoH and its Directorates.

The tasks of the Directorate (abbreviated) include the following:

        1.       Reformation of the operation of the health facilities
        2.       Support for decentralised functions in crisis management
        3.       Human resources training function; including medical, technical and
                 administrative, domestically and overseas
        4.       Research according to the needs of MoH and national and international
                 developments
        5.       Providing administrative support for library creation
        6.       Developing Continuous Professional Development (CPD) programmes
        7.       Development of on-line teaching facilities
        8.       Development of regulations for the practice of nursing and midwifery
        9.       Raising the standard of nurse training
        10.      Reducing the length of nurse training
        11.      Improve the efficiency of data collection and compilation and statistical
                 analysis within the health service
        12.      Maintaining medical and human resources within the governorates and
                 districts
        13.      Construction of a central database through the internet
        14.      Co-ordination with the Ministry of Higher Education and Scientific Research
                 for the provision of advanced studies in line with the needs of the MoH
        15.      Achieving the maximum benefit from the available financial resources from
                 the budgets of the Directorates, or other external resources (donors, NGOs,
                 etc.) as they become available
        16.      Monitoring and evaluation of implementation of the health strategy training
                 and development

6.2.2.11         Directorate of Technical Affairs

The Directorate supervises the operations of state and private health facilities. It also sets
the conditions for licenses, licenses and registers new pharmacies and laboratories. The
Directorate determines the need for and the quantities of pharmaceuticals and medical
appliances that may be sold to or by them.

It establishes committees to evaluate disease status.

It comprises the following departments:



6.0 MEANS OF DELIVERY                                                                        47
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 55 of 68


Pharmaceutical and Medical Products in Iraq     IZDIHAR— USAID Contract #267-C-00-04-00435-00


        Registration Department: responsible for the documentation, and registration of
        health-care companies and pharmacies

        Curative (Clinical) Department: supervises the operations of the curative (clinical)
        department, health and family planning clinics, private and public, inherited
        diseases, notably anaemia; supervision of distribution, and redistribution of medical
        equipment.

        Advisory Committee Department: Submits advice on clinical practice, preventive
        medicine, and laboratory services; is responsible for medical equipment
        distribution; advises on pharmaceutical distribution and deficiencies, and evaluates
        research and studies in health-care facilities.

        Laboratories Department: Supervises laboratories providing its own services and
        private establishments, monitoring performance. Co-ordinates with the import
        committees needs assessment for medical equipment and their distribution.
        Supervises the quality control programmes and assists in restoring standards in
        deficient laboratories.

        Medical Committees Department: Acts as guardian to incompetent individuals;
        establishes specialist medical committees to review cases and makes
        recommendations for treatment overseas.

        Pharmacy Department: Supervises and evaluates pharmacy services in health
        care establishments, controls the import, distribution and use of drugs in the public
        and private sector.

        Department of Herbal Medicine: Promotes the benefits and uses of medicinal
        herbs in primary health care; explains risks of random use; maintains and
        advertises the list of internationally recognised safe herbs; establishes
        specifications as to type, dose and cautionary notes; co-ordination with other
        government departments to promote the herbal medicines industry.

        Department of Oral Health and Dentistry: Technical supervision of clinical practice;
        prevention of oral and dental disease; population surveys of dental and oral health;
        securing medical, technical and support staff in the sector in co-operation with
        Directorate of Planning and Resources, and the WHO; import of dental equipment
        and instruments in co-ordination with the appropriate Departments.

6.2.2.12         Directorate of Projects & Engineering Services

This is a newly established directorate, formerly the Department of Buildings Planning, its
main task is to build and rehabilitate health facilities which belong to the MoH. It is also
responsible for developing, evaluating and following-up reconstruction works implemented
by the Ministry, NGOs and others from overseas donors throughout Iraq, and as required,
the direct implementation of small and large projects belonging directly to the Directorates
of the Ministry.

6.2.2.13         Directorate of Public Health and Primary Health Care

This Directorate was founded at the inception of the MoH. Its role is in preventive
medicine, supervising the provision of food, medicines, immunisation, and health
awareness with the aim of creating a healthy environment for all, in conjunction with the
other MoH Directorates, other government and non-governmental facilities.



6.0 MEANS OF DELIVERY                                                                     48
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 56 of 68


Pharmaceutical and Medical Products in Iraq      IZDIHAR— USAID Contract #267-C-00-04-00435-00


6.2.2.14         General Company for Marketing Medicines and Medical Appliances

This directorate, also known as the State Company for the Importation and Distribution of
Drugs and Medical Appliances, trades as Kimadia and until 1994 was the sole body
allowed to import, market and distribute drugs sera, vaccines, scientific and medical
appliances and equipment and services. The company is the sole importer to the public
sector. It also arranges contracts and agreements both inside and outside Iraq and opens
stores and branches to the medicine information bureau inside and outside the country in
order to achieve its targets. See section 5.4.2 on procurement.

The company’s development plan included (for 2005) (abbreviated):

        1.       provision, storage and distribution of drugs and medical supplies
        2.       maintenance & service of medical equipment in all health directorates
        3.       training of technical, engineering and medical staff of the company
        4.       using price control mechanisms to reduce costs to consumer and pharmacy
        5.       co-ordinate and encourage domestic production
        6.       computerisation of all activities including more effective inventory
                 management
        7.       increase and improve communication technology, including e-mail, tender
                 and bid promotion using the web to achieve greater participation and
                 competition to achieve keener pricing. In addition, increase understanding
                 of modern drug development technology and medical appliances

6.2.2.15         Directorate of Popular Medical Clinics

This Directorate administrates the popular medical clinics and evening health insurance
clinics. It is also responsible for the provision of all requirements to ensure health services
to the populace without charge, including providing medicines not available in the local
market, and those for chronic diseases.

6.2.2.16         Directorate of Medical City

This Directorate supports the medical specialities in various hospitals and centres with the
aim of rehabilitating clinics and providing up to date equipment to examine and treat
patients at low cost.

6.2.2.17         Health Directorates of Baghdad and the Governorates

These are the functional and operational boards which manage the public health sector by
Governorate.

6.3     Procurement in the Public Sector

6.3.1. Introduction

Within the public sector the Ministry of Health (MoH), through its directorates, is
responsible for the procurement and supply of all pharmaceutical and medical products,
consumables and similar to the public sector, including the public and specialist hospitals
and the care clinics. The MoH maintains a list of approximately 2,500 pharmaceutical
items which are divided into the following categories:

        -        Chronic diseases


6.0 MEANS OF DELIVERY                                                                       49
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 57 of 68


Pharmaceutical and Medical Products in Iraq         IZDIHAR— USAID Contract #267-C-00-04-00435-00


        -        Antibiotics
        -        Hormones
        -        Vaccines
        -        Others

In principal the government and hospitals only look to the supply of antibiotics, hormones,
vaccines; the private sector has input into analgesics, anti-cough syrups, OTC products
etc.

Pharmaceuticals are provided through mixture of imports and domestic production.

6.3.2 The Procurement Process 53

Each governorate (province) has a nominated centre, the District Health Board, normally in
one of the principal hospitals, where requirements for the following year for that
governorate are collected, co-ordinated and collated. A single submission is then
prepared and submitted to Baghdad.

        Diagramme 6.3.2 Relationships in the first stages of the procurement process

                                  DISTRICT HEALTH BOARD

      REGIONAL HOSPITALS/CLINICS                       SPECIALISED HOSPITALS/CLINICS

                                MOH TECHNICAL DEPARTMENT



                            DEPARTMENT OF CENTRALISED NEEDS




                           GENERAL COMPANY FOR MARKETING DRUGS
                                  AND MEDICAL APPLIANCES
                                        (KIMADIA)

The submission is made to the MoH Technical Department who then appraises the
submission, looking for example for requests for obsolete drugs, the potential to substitute
newer, or more efficacious, treatment (s). A variety of committees are involved in this
process and then a lists for pharmaceutical products and equipment are prepared. Once
this stage is reached the lists are passed to the ‘Department of Centralised Needs’ where
quantitative elements of requirements are prepared. A statistical appraisal (in theory) is
made on the basis of known factors, e.g., population, disease prevalence etc., this
includes a discount factor applied on the basis that it is believed that each health district
over estimates its requirements for the forthcoming year.

The specialist hospitals submit their own requirements which are then evaluated
separately.

The lists are then evaluated for:


53
  Sources: Private communication; Presentation by Dr Firas Hilmi, Al-Assad Group of Companies, July
2005, UNDG/WB Working Group paper ‘Medicines and Medical Supplies’, undated arising from paragraph
2.15 of ‘Health’ Working Paper of UN/World Bank October 2003. David Nabarro WHO./’Information’
Ministry of Health website: www.healthiraq.org/English/home/htm

6.0 MEANS OF DELIVERY                                                                            50
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 58 of 68


Pharmaceutical and Medical Products in Iraq           IZDIHAR— USAID Contract #267-C-00-04-00435-00



        -        domestic availability
        -        quantity against availability
        -        quality of imports and (versus) domestic production
        -        price

Tenders are then issued by the General Company for Marketing Drugs and Medical
Appliances 54 (‘GMC’ herein) – a wholly owned operating company of the MoH, trading as
Kimadia, a directorate of the Ministry of Health (MoH). There are two large tenders each
year of 1,000 + items, in addition to smaller tenders for individual hospitals or
governorates. All tenders are placed on the page at www.kim-moh.net.

There will be restricted tenders for specialist supplies, for regular ‘contract’ suppliers and
then public tenders will be published (including on the internet) for common supplies. All
those tendering must be an authorised tenderer.

                                  TENDER IS ISSUED (KIMADIA)



                                        WWW.KIM-MOH.NET



                                    AUTHORISED TENDERER



                                         SUBMIT A TENDER

                 Tenders are received and evaluated and purchase orders made.

Evaluation is conducted by technical or consultant committees, they will decide on the best
3-5 offers. These will then be passed to the Import Committee of Kimadia who will then
determine the supplier by requesting and comparing what additional benefits, e.g.,
discounts, training, etc. that the tendered might offer. The Import Committee’s decision is
then passed to the Ministerial Purchasing Committee who will then approve, reject or
modify additional requests.

The final decision is passed back to the DG of Kimadia, who will instruct that a contract be
issued. This latter will be shown to the company’s representative for approval and then
passed to the Kimadia department responsible for the issue of letters of credit (LC). When
funds are available the contract is issued and passed to the contractor for signature. The
LC is then released.

As the orders are received they go to the Kimadia distribution depots (see 6.3.3), where
samples from each batch are sent to the National Quality Control Laboratories (NQCL) for
technical evaluation. Penalties against the contract are exacted if the quality is not within
criteria, or cancelled if sufficiently reduced. If the delivery is approved then Kimadia will
start distributing on a proportional basis to all District Boards that requested that item.



54
   Also known as the State Company for Importation and Distribution of Drugs and Medical Appliances’
trading under the name ‘Kimadia’.

6.0 MEANS OF DELIVERY                                                                                  51
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 59 of 68


Pharmaceutical and Medical Products in Iraq             IZDIHAR— USAID Contract #267-C-00-04-00435-00



6.3.2.1          Becoming a Recognised Supplier/Submitting a Tender 55

6.3.2.1.1        Manufacturer

A manufacturer (and supplier) should submit a letter of authorisation that states:

          -      the speciality of the company
          -      the name an Iraqi ‘scientific bureau 56
          -      the name of a pharmacist licensed by the Iraqi syndicate of pharmacists as
                 a sole and exclusive representative

The letter of authorisation should be ‘legalised’ (counter-stamped) by:

          -      The Chamber of Commerce in the country of origin
          -      Ministry of Foreign Affairs in the country of origin
          -      Iraqi Embassy or Representative in the country of origin

6.3.2.1.2        Supplier

A supplier, in addition to the requirements of 6.3.2.1.1 should also provide the following:

          -      names and specialities of the companies represented
          -      a letter from the manufacturing company authorising you to represent them,
                 ‘legalised’ as above

You must have sole and exclusive rights to represent that manufacturer in the territory of
Iraq for all of its products, and the letter (above) must state that.

6.3.2.2          Domestic Preference

As in most closed economies the government operates a policy for preferential treatment
of domestic suppliers. In this instance the government will pay an (approximate) 20%
margin over the imported price for a specific product 57 if it is available, or can be made
available, from domestic manufacture.

6.3.3 Pharmaceutical Distribution

The greater part of pharmaceutical distribution in Iraq is conducted by Kimadia. A full
                                                                       58
preliminary assessment of the Kimadia system is given in Appendix E . The organisation
was founded in 1966 and is by repute a highly centralised and fairly secretive organisation.
It comprises a distribution network of some 7,500 public, semi-public and private central,
governorate and district warehouses and distribution centres.

Up until 1994 it was the sole body authorised to distribute medicines, to both the private
and the public sector.




55
   Presentation by Dr Firas Hilmi, Al-Assad Group of Companies, July 2005
56
   A recognised pharmaceutical importer
57
   Personal communication, exemployee of Kimadia, qualified pharmacist
58
   Situational Analysis Report for Kimadia: Iraq Health System Strengthening, Abt Associates Inc 11 July
2003 for USAID

6.0 MEANS OF DELIVERY                                                                                      52
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 60 of 68


Pharmaceutical and Medical Products in Iraq      IZDIHAR— USAID Contract #267-C-00-04-00435-00


It was proposed that Kimadia be privatised in the autumn of 2003, however these plans
were suspended, and is believed by the author to be operating in its traditional capacity.

Because of the nature of the procurement system and inefficiencies within it, there are
shortages of some, if not most, products and occasionally drugs are distributed past their
expiry date, all of which is blamed on Kimadia.

6.4     Procurement in the Private Sector

In the private sector the importers are the ‘Scientific Bureau’, most of whom are acting as
agents or representatives of overseas manufacturers or manufacturers agents. They
make their purchases and either directly, or through the Kimadia distribution network
imports go to the wholesalers and to the retail pharmacist, or to the private healthcare
institution. Diagramme 6.5.1 shows the distribution of medicines into the private retail
market.

6.5     Prescription, Dispensing and Distribution of Medicines

6.5.1 The Pharmacy Licence

The pharmacy licence costs ID 70,000 per month which it is understood can further
exchange hands on the black market for up to 2,000,000 ID. The person making an
application for the licence has to be a qualified pharmacist. A single pharmacist may have
a chain of pharmacies.

Within the Iraqi health system there are a set of drugs that can only be dispensed by
prescription. A list of these drugs is displayed in every pharmacy, both public and private.
This list corresponds to the list of controlled substances found in most Western countries,
e.g., alkaloids, substances prone to abuse etc. On presentation of the prescription in the
public pharmacy the products are dispensed, if available for a single fee of ID250, or in
some special circumstances ID500. (In the private pharmacy, the current price of the
dispensed product would be charged, noteworthily in the case of imported specialist
products).If a specific medicine for less common conditions is prescribed, the pharmacist
will order this in from the distributor – mainly Kimadia. If the medicine is for a chronic
condition not available on prescription the pharmacist will again buy in the product for the
individual.

        Diagramme 6.5.1 Pharmaceutical distribution chain into the private retail market


                      IMPORTS                 DOMESTIC MANUFACTURES



                             ‘SCIENTIFIC BUREAU’         KIMADIA




                                    PRIVATE PHARMACY




6.0 MEANS OF DELIVERY                                                                      53
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 61 of 68


Pharmaceutical and Medical Products in Iraq          IZDIHAR— USAID Contract #267-C-00-04-00435-00



Common medicines (over the counter, OTC) since 2003 are found in the market place, as
are prescription medicines. Until the restoration of a formal regulatory environment this
situation is likely to continue for the foreseeable future.

The prescribing doctor will frequently, if not always, identify the pharmacist that the patient
should go to for his medicine, and that they have a business relationship. The historical
precedence of this is unknown, but it is widely believed, certainly amongst some
communities, that this is of some standing. When purchasing a medicine the selection
criteria is the brand and then the price (if for self-medication), for example, notwithstanding
the large volume of Jordanian products within the market place there is a stated
preference for European brands, and Iraqi brands are respected for their perceived quality
and low prices.

6.5.1.1          Current Conditions

It appears that the system of control of the pharmaceutical distribution chain has collapsed
(to a greater or lesser extent). It is widely reported 59 that pharmaceuticals are available ‘on
the street’ i.e., in most of the main markets. Many of these products are obtained from
MoH licensed pharmacies, both in the hospitals and clinics and the independent sector. In
addition there is a significant trade in illicit imports. Considerable concern is expressed
over this trade, because apart from flouting regulations the standard of the products so
obtained is debatable. It is also apparent that quantities are sold illegally from the MoH
stock holders and licensed pharmacies to the street traders at favourable prices. The MoH
intends to tackle this practice, however acknowledges corruption within its own ranks, with
drugs being supplied directly from the Ministry.

Obviously this trade is encouraged by popular demand, and is, however, exacerbated by
an increasing shortage of trained pharmacists within the community – exacerbated by the
current security situation, which includes the targeting of many professional groups
including pharmacists. This is compounded with the closure of several teaching
institutions 60, shortage (loss, theft and effect of sanctions) of equipment, access to
scientific literature, with consequential impact on the healthcare system.

In addition there has been an increasing willingness of licensed pharmacists to dispense
proscribed, or restricted, medications to addicts and drug abusers, much misuse or
inappropriate use of antibiotics, the latter of which will undoubtedly have long-term
detrimental potential for healthcare in the country. It is noted that non-compliance with
demand for illegal dispensing, or attempts to control the supply of medicines can be, and
often is, met with violent assault or assassination.

The consequences are a significant shortage of essential medicines, antibiotics in
particular, treatments for chronic conditions, e.g. diabetes, c.v. disease, and others. In
addition it is claimed that 97% of medicines are of unknown origin.

6.6       Pharmaceutical Promotion

There is no pharmaceutical promotional activity as recognised in the West. Detailing is
unknown. It appears that the only means of encouraging the use of one brand over

59
   Sources: various: including Iraq Directory interview with Dr Mustafa Ali www.iraqdirectory.com,
interviews with Dr Ayad Ali, reported by Pamela Mason in Tomorrow’s Pharmacist (January 2005)and The
Pharmaceutical Journal, 274: pp115-629 Jan 29 2005 www.pjonline.com and private communications
60
   Including the Universities of Mosul and Anbar.

6.0 MEANS OF DELIVERY                                                                              54
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 62 of 68


Pharmaceutical and Medical Products in Iraq     IZDIHAR— USAID Contract #267-C-00-04-00435-00


another is to understand the nature of the additional benefit that needs to be delivered to
the MoH, or the influencing of individual specialists where they are able to specify specific
product. However where the state purchases there is no apparent means of influence.

6.7     Medical Products, Appliances and the Like, Procurement
        and Dispensing

Kimadia is responsible for the purchase and distribution of products within the public
sector, the private sector however does act as a source of supply for orthopaedic aids
such as wheelchairs, crutches etc. So much so that where the private sector supplies the
public sector won’t.

6.8     Kimadia Improvement and Enhancement Programme

There is a US Government funded initiative about to be launched that is to address many
of the issues raised in this document, and make appropriate recommendations for the
reform of the Kimadia organisation, and ultimately to their implementation.




6.0 MEANS OF DELIVERY                                                                     55
     Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 63 of 68


Pharmaceutical and Medical Products in Iraq           IZDIHAR— USAID Contract #267-C-00-04-00435-00




7.0 RISKS AND ISSUES
7.1     TRIPS

One factor that needs to be explored is the impact of WTO accession discussions on the
domestic pharmaceutical manufacturing base.

Pharmaceutical manufacture in the Near and Middle East is characterised by the
production of generics, the reformulation of active pharmaceutical ingredients, and blatant
imitation. On the application of Jordan and Egypt to the WTO, for example, the obligations
under the TRIPS element of the Agreement had to be enforced. In the case of Jordan of
the fourteen pharmaceutical companies that existed only four currently operate to a
significant extent. Co-incidentally these were the original manufacturers and had
established themselves in the domestic and regional markets. The other companies had
moved into the manufacture of pharmaceuticals, particularly in the generic and imitation
market as they saw the profitability of the sector. However, following Jordan’s accession
to the WTO, and the decision of the Jordanian Government to fully implement the TRIPS
agreement much of the business of these latter companies fell away.

In the case of Egypt, the specific exclusion of pharmaceuticals (along with foodstuffs) from
product patentability 61 was a major lobbying point amongst the US industry prior to Egypt’s
accession to the WTO. The US industry argument was that adoption of formal patent
recognition and protection would enable an environment to foster investment, technology
transfer, research and development to encourage the growth of the domestic industry.
However a substantial industry established itself in Egypt, albeit by the production of
generics, imitation and reformulation of patented products with the establishment of some
40 manufacturing companies (that figure includes multi-nationals) domestically. The non­
acceptance of patent law was seen as protectionism for the nascent pharmaceutical
industry that relied on the copying, or breaking the patent, or reverse-engineering,
reformulating, patented drugs. Egypt also developed a successful (and increasing) export
market. However, following the accession to the WTO and the passing of TRIPS
compliant legislation, which allowed a transition period to the end of 2004, with pipe-line
protection the industry has not suffered as much as was feared. Subsequently the country
has benefited from substantial inward investment with, for example, the establishment of a
new manufacturing facility by AstraZeneca this year worth some USD 32 million. A more
detailed discussion of TRIPS legislation applied to Egypt is given by the Egyptian Initiative
for Personal Rights 62.

Within Iraq the original Patent and Industrial Specimens Act No 65 was enacted in 1970.
This was subsequently amended and published in the Official Gazette in September
1999 63. These amendments made it possible to register patents for pharmaceutical and
medicinal preparations, and established the patent period as twenty years (ten years
renewable in two instalments of five years) However this was again subsequently
amended under CPA order # 81 April 2004, to provide full patent protection. At the time of

61
   Submission of the Pharmaceutical Research and Manufacturers of America (PhRMA) for the National
Trade Estimate Report on Foreign Trade Barriers (NTE) 2000. Dec 3 1999. Consumer Project on
Technology. www.cptech.org
62
   Egyptian Initiative for Personal Rights. 8. Patent protection in Egypt.
www.eipr.org/en/reports/trips05/enstud11.htm
63
   SABA Bulletin November 2000



7.0 RISKS AND ISSUES                                                                                 56
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 64 of 68


Pharmaceutical and Medical Products in Iraq      IZDIHAR— USAID Contract #267-C-00-04-00435-00


writing the law is being revised and updated to include full compliance with WTO TRIPS
requirements. The main issue is not the legal status of patent protection; it is (will be) the
enforcement of such law.

7.2     Tenders and Contracts

As described in this document, the process through which non-domestic suppliers bid for
tender, though apparently transparent, is open to abuse, for example in the manner of
obtaining ‘authorised tenderer’. It is also very open to individual and institutional rent-
seeking. This is particularly apparent in the bidding process where concepts such as
‘additional benefit’ are left to a degree unexplained. For accession this procedure will have
to be simplified and become more open.

7.3     Pricing, Price Control, and Price Differential

A significant issue is the differential pricing for domestic suppliers, which acts as a state
subsidy and is an anti-competitive practice. Though it is undoubted that Iraq would be
allowed a transition period before full compliance, this has to be addressed.

7.4     Other Issues

7.4.1 GMP

For Iraqi products, or producers to become attractive to legitimate external investors it will
be necessary to ensure compliance with GMP standards. This will consist of a number of
elements; for example, training manufacturers in GM practice, training the MoH inspectors
in modern practice and inspection techniques, staffing and maintaining the inspection
teams, and, in addition, when a company wishes to export, external (non-Iraqi, perhaps
UK, EU or FDA) teams to inspect.

7.4.2 Illicit Supply

One area of significant concern within Iraq is the illicit supply of pharmaceuticals/medicines
both as contraband, counterfeit and of dubious (and frequently unknown) origin.
Appropriate policing (including customs and border controls) mechanisms need to be put
in place to protect the rights of the manufacturer, maintain reputation, and protect the
populace.

7.4.3 Distribution and Logistics

These are currently (for legitimate supply) effectively entirely in the hands of the MoH and
its subsidiary ‘Kimadia’, thus creating a state monopoly. Also given that ‘Kimadia’ restricts
the supply of drugs and makes the choices over distribution the system again is open to
rent seeking, both at the personal and institutional level.




7.0 RISKS AND ISSUES                                                                       57
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 65 of 68


Pharmaceutical and Medical Products in Iraq        IZDIHAR— USAID Contract #267-C-00-04-00435-00


7.5     SWOT

        Strengths

        -        Active manufacturing – public, private and illegal
        -        Strong market demand
        -        Active government procurement
        -        Entrepreneurial culture developing

        Weaknesses

        -        Monopsony purchases
        -        Unregulated market sales (secondary/black/grey), of illegal imports,
                 inadequately controlled domestic production, ineffective and sub-standard
                 products
        -        Lack of regulatory enforcement of standards for GMP, GLP
        -        Pharmaceutical sales, product sourcing, patent protection etc
        -        Bureaucratic
        -        Price controls
        -        Differential pricing regimen
        -        Economic uncertainty
        -        Low per capita consumption
        -        Government contracts unpredictable (only tendered when money available)
        -        Unreliable payment system
        -        Health care system in disarray
        -        Loss of healthcare professionals
        -        Shortage of qualified technical staff
        -        Sectarian issues

        Opportunities

        -        Potential privatisation programme(s)
        -        As public sector finances improve, per capita expenditure will grow
        -        Major import substitution opportunity
        -        Opportunity to licence in products
        -        Opportunity to buy into local producers with technology transfer package
        -        Opportunity in niche sectors, e.g., phials, sterile products etc
        -        Undervalued assets
        -        Unused facilities
        -        Joint ventures
        -        Specialist Manufacturing – Long-term

        Threats

        -        Security situation (personnel)
        -        Rent seeking (bribery, corruption, protection rackets etc)
        -        Security situation (property), threat of theft, looting, vandalism
        -        Lack of effective banking and cash management systems




7.0 RISKS AND ISSUES                                                                         58
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 66 of 68


Pharmaceutical and Medical Products in Iraq      IZDIHAR— USAID Contract #267-C-00-04-00435-00




8.0 CONCLUSIONS AND
    RECOMMENDATIONS
8.1     Conclusions

It is apparent from this study, and many others cited, that there are significant opportunities
for investment in the Iraq pharmaceutical and medical products sectors.

However, as a result of many decades of operating under a command economy, and the
last several decades of war, sanctions and internal strife a variety of measures need to be
undertaken before a liberal market economy can exist in this sector.

It is understood that a government which wishes to create a public health system,
underwritten by the state must have control of its own purchases; however there exist
constraints within the system, as outlined in the document which allow opportunism and
rent seeking.

This report was written with limited capacity to engage the Ministries and the domestic
manufacturing sites, so there are inherent frailties within it. The recommendations are
therefore prefaced with the need to conduct further research as conditions improve and
circumstances permit.

The pre-requisite for investment in the state sector is the creation of appropriate
privatisation and restructuring mechanisms. The Government of Iraq and its agencies may
not wish for a variety of reasons to privatise in one move, however, structure must be
developed that allow the opportunity for private-public partnership programmes (PPP),
private funding initiatives (PFI) or similar constructs. The following recommendations
outline some of the preliminary steps to be taken.

It is essential that reform of the state enterprises be undertaken to remove some of the
gross inefficiencies that occur within the state sector, cross subsidisation, false pricing,
embedded work practices, and in the pharmaceutical sector, non-compliance with GMP,
though it is accepted that these aspects also exist within the private sector.

In addition the non-transparent price subsidisation of goods, through the MoH to both the
public and private sector has to be reformed.

8.2     Recommendations

This study by its nature was primarily a desk study with interviews being carried out
whenever possible due to the means and circumstances under which was conducted, with
restrictions on access to the factories, both public and private, and to the Ministry of
Health. This preliminary study should be revised when conditions permit access to actual
performance statistics, the Ministry of Health and its operating subsidiaries.

It is apparent that the industry sectors considered are open to investment opportunity,
however, the system constraints, explored in the body of the document, requires structural
adjustment. Therefore, subsequent to the prime recommendation, the main
recommendations of this report are of a policy and regulatory nature.



8.0 CONCLUSIONS AND RECOMMENDATIONS                                                         59
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 67 of 68


Pharmaceutical and Medical Products in Iraq        IZDIHAR— USAID Contract #267-C-00-04-00435-00



8.2.1            Formal definition of the nature, business and manufacturing assets of each
                 of the state enterprises must be established.

8.2.2            The rules, regulations, by-laws by which a (private) entity may make an
                 offer to supply goods and, or, services to the state sector should be revised.

8.2.3            The appropriate provision under extant company law for a           company to
                 freely compete in the new liberal market economy without           prejudice or
                 favour (to include the provisions that will be made under          free market
                 legislation) should be able to be applied under the Kimadia        procurement
                 system.

8.2.4            The proper registration of all businesses with appropriate deterrent and
                 sanctions should be in effect.

8.2.5            The Ministry of Health should carry out, and is so enabled to carry out, its
                 legal responsibility to ensure GMP and GLP, in each and every instance.

8.2.6            The MoH, and in particular, its’ operating subsidiary known as Kimadia
                 should be thoroughly restructured, to enable transparency in its dealings,
                 and that its functions be restricted.

8.2.7            The system of licensing, approvals, and registration with its inherent
                 opportunities for rent seeking should be reviewed and appropriate deterrent
                 and sanction be introduced.

8.3     Private Sector Investment

There are a number of specific routes to private investment in the pharmaceutical sector in
Iraq. These can be briefly summarised as:

        An external supplier
        An importer and distributor
        A low value manufacturer
        A high value manufacturer

Each of these may be evaluated separately; however, within the current system each of
these has major constraints:

        External supplier: Some major elements include competition with embedded
        contractors for major supplies; enabling proof of facility, i.e., to be sole contractor or
        agent for a manufacturer.

        Private importer/distributor: Current conditions require complicity with
        pharmaceutical distributorships; most of these are already in the hands of a select
        few wholesalers/distributors, in addition the requirement for licensing provides a
        barrier to entry, and the opportunity for volume/margins is low as pricing of most
        products is mainly in the control of the MoH/Kimadia as their distribution is heavily
        subsidised.

        Low value manufacturer: The main barriers to entry are the capital cost of
        establishing a business; the real main competitors are the low value



8.0 CONCLUSIONS AND RECOMMENDATIONS                                                            60
   Case 1:17-cv-02136-RJL Document 132-5 Filed 02/05/20 Page 68 of 68


Pharmaceutical and Medical Products in Iraq      IZDIHAR— USAID Contract #267-C-00-04-00435-00


        (unlicensed/illegal) manufacturers, the company still has to be licensed and
        authorised as a (legal) supplier. The opportunity to supply the private sector is
        small as commodity products are already produced in quantity. Opportunities for
        non-domestic players are small if not negligible.

        High value manufacturer: Again barriers to entry include the high capital cost of
        establishing, and maintaining plant, the current domestic market is small, however
        this might be an option for the future.

In the short term, until the conditions set out in the recommendations are fulfilled there are
few opportunities for external investors, except where these are government backed. In
the long-term, with the additional support of the government funded research institutes
there is a good prospective for the pharmaceutical industry in Iraq, albeit initially at the
domestic level.

An initial approach is potentially for a long-term investment at the SME level. It is
suggested this would have to be a joint venture with a current operator, for cash and
technology, be that manufacturer come from the current private, or the re-structured public
sector.




8.0 CONCLUSIONS AND RECOMMENDATIONS                                                        61
